    20-11563      Doc 20       Filed 07/01/20       Entered 07/01/20 06:23:38               Main Document
                                                   Pg 1 of 94



DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Timothy Graulich
James I. McClammy
Stephen D. Piraino (pro hac vice pending)
Proposed Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

GRUPO AEROMÉXICO, S.A.B. de C.V., et                            Case No. 20-11563 (_)
al.,
         Debtors.1                                              (Joint Administration Pending)



    DECLARATION OF RICARDO JAVIER SÁNCHEZ BAKER IN SUPPORT OF THE
        DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY PLEADINGS

         I, Ricardo Javier Sánchez Baker, hereby declare that the following is true to the best of

my knowledge, information and belief:

         1.      I am the Chief Financial Officer of Grupo Aeroméxico, S.A.B. de C.V. (“Grupo

Aeroméxico,”) and its affiliates that are debtors and debtors in possession in these proceedings

(collectively, the “Debtors;” the Debtors collectively with their direct and indirect non-Debtor

subsidiaries, the “Company” or “Aeroméxico”). I have held several other positions at the

Company since 2006, including serving as advisor to the Chief Executive Officer and Director of

Revenue Management. I have been the chairman of the board of directors of the SABRE

1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de Mexico, S.A. de C.V 108984;
Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’ corporate
headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico City, C.P. 06500.

                                                         1
  20-11563      Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38         Main Document
                                            Pg 2 of 94



Corporation, a member of the SEAT Technical Committee and a member of the Aeromexpress

CECAM and PLM board of directors. I have held various positions within the Federal Public

Administration (Administración Pública Federal), including deputy director general of public

debt for the Ministry of Finance and Public Credit on 2003 and 2005. I hold a bachelor’s degree

in economics from the Universidad Iberoamericana, a diploma in finance from Instituto

Tecnológico Autónomo de México (“ITAM”) and a master’s and doctorate degree in economics

from the University of California, Los Angeles. I am familiar with the day-to-day operations,

business and financial affairs of the Debtors.

       2.      I submit this declaration (this “Declaration”) pursuant to Rule 1007-2 of the

Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”) in support of

the Debtors’ petitions and contemporaneously filed requests for relief in the form of motions and

applications (the “First Day Motions”).          I have reviewed the First Day Motions or have

otherwise had their contents explained to me, and it is my belief that the relief sought therein is

essential to the uninterrupted operation of the Debtors’ business and to the success of the Chapter

11 Cases. I am authorized to submit this Declaration on behalf of the Debtors.

       3.      Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, information provided to me by

employees working under my supervision, or my opinion based upon experience, knowledge and

information concerning the operations of the Debtors and the aviation industry as a whole. If

called upon to testify, I would testify competently to the facts set forth in this Declaration.

Unless otherwise indicated, the financial information contained herein is unaudited and provided

on a consolidated basis.




                                                   2
  20-11563       Doc 20    Filed 07/01/20    Entered 07/01/20 06:23:38       Main Document
                                            Pg 3 of 94



                          Commencement of Bankruptcy Proceedings

        4.      On the date hereof (the “Petition Date”), the Debtors each commenced with this

Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors intend to continue in the possession of their respective properties and the

management of their respective businesses as debtors in possession. Aeroméxico commenced

the chapter 11 cases of the Debtors (the “Chapter 11 Cases”) to preserve and maximize its

enterprise value for the benefit of its stakeholders. Aeroméxico commenced its Chapter 11

Cases in the venue of this Court due to, as further described herein and in the First Day Motions,

Debtor property held in a bank account in New York, debt documents for the Debtors’ funded

indebtedness being governed by New York law, employees in New York and flights to New

York City in the ordinary course of business.

        5.      Part I of this Declaration describes Aeroméxico’s business; Part II describes the

circumstances giving rise to the commencement of the Chapter 11 Cases; Part III sets forth the

relevant facts in support of the First Day Motions; and Part IV provides additional information

about the Debtors.

                                              I.
                                     The Debtors’ Business

        6.      This section provides context for the circumstances surrounding the Chapter 11

Cases and covers three topics: the Debtors’ history and corporate structure, operations and

capital structure.

        A.      History and Corporate Structure

        7.      Aeroméxico was founded in 1934 as Aeronaves de México, S.A. de C.V.

(“Aeronaves”) and began to operate its first route between Mexico City and Acapulco. In 1957,



                                                3
  20-11563      Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38          Main Document
                                            Pg 4 of 94



Aeronaves began flying routes to New York City and Los Angeles and subsequently expanded

by adding operating routes between Mexico, and Spain and France.

       8.      Aeronaves was nationalized in 1959 and began operating under the commercial

name “Aeroméxico” in 1971. In 1988, Aeronaves commenced a bankruptcy case under Mexican

bankruptcy law and suspended its operations as a result of a significant decrease in demand for

air travel in Mexico during the 1980s and a strike by its employees in April 1988. As a result, in

1988, the Mexican government incorporated Aerovías de México, S.A. de C.V (“Aerovías”),

which acquired substantially all fixed assets of Aeronaves in the third quarter of 1988 and began

operating a limited number of routes.

       9.      In 1994, both Aerovías and Corporación Mexicana de Aviación, S.A. de C.V.

(“CMA”), a Mexican airline competitor at the time, experienced a severe liquidity crisis as a

result of, among other things, reduced revenue resulting from the economic crisis in Mexico, as

well as a significant reduction in access to the international capital markets for Mexican

companies. As a result, both companies conducted a financial and operational restructuring in

which the creditors of Aerovías and CMA converted the companies’ outstanding debt into capital

stock of the companies. In connection with this restructuring, Cintra, S.A. de C.V. (“Cintra”), a

government-controlled entity, was incorporated to serve as the parent company for both Aerovías

and CMA, to create synergies and other savings by combining certain commercial and corporate

functions, and to provide a holding vehicle for future strategic and financial transactions.

       10.     In 2002, Grupo Aeroméxico was incorporated as a holding company through

which Cintra held its interest in Aerovías.      In 2006, Cintra was restructured, changing its

corporate name to Consorcio Aeroméxico, S.A.B. de C.V. (“Consorcio Aeroméxico”).




                                                 4
  20-11563      Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38         Main Document
                                            Pg 5 of 94



       11.     In October 2007, Banco Nacional de México, S.A., Integrante del Grupo

Financiero Banamex, solely as trustee under Trust No. 16093-6, or the Trust (in such capacity,

“Banamex”), acquired 100% of the capital stock of Consorcio Aeroméxico. The primary

beneficiaries of the Trust were a subsidiary of Banamex and a group of 14 prominent Mexican

investors. In April 2008, Banamex acquired 100% of the 99.99% of the capital stock of Grupo

Aeroméxico from Consorcio Aeroméxico.

       12.     In September 2010, the Company entered into a joint venture agreement with

Aeroplan Holdings UK Limited (“AIMIA”), a company specialized in loyalty programs

management and development, to operate and improve the “Club Premier” loyalty program.

Under the joint venture agreement, AIMIA acquired 28.855% of the capital stock of the non-

Debtor subsidiary PLM Premier, S.A.P.I. de C.V. (“PLM”), which owns and manages the “Club

Premier” program. In December 2012, AIMIA increased its equity participation in PLM.

       13.     In February 2011, the Company created Aerovías Empresa de Cargo S.A. de C.V.

(“Aeroméxico Cargo”) to provide cargo services, which commenced operations in January 2012.

In April 2011, Grupo Aeroméxico completed its initial public offering on the Mexican Stock

Exchange.

       14.     In 2012, Delta Air Lines Inc. (“Delta”) acquired a 4.17% interest in Grupo

Aeroméxico.     In February 2017, Delta commenced a public tender for the acquisition of

additional Grupo Aeroméxico’s shares that was consummated on March 2017 and exercised

related acquisition options in July 2017, as a result of which Delta increased its interest in Grupo

Aeroméxico to 49.0%. As of the Petition Date, Delta’s economic interest in Grupo Aeroméxico

was 51.27% (calculated excluding Grupo Aeroméxico’s repurchased shares); however, Delta




                                                 5
  20-11563      Doc 20        Filed 07/01/20    Entered 07/01/20 06:23:38     Main Document
                                               Pg 6 of 94



holds only 49.0% of voting rights of Grupo Aeroméxico due to Mexican regulations, as foreign

investors cannot hold more than 49.0% of a Mexican airline’s voting rights.

       15.     In May 2017, the regulatory authorities in Mexico and the United States

authorized the Company to begin activities in connection with the operation of trans-border

flights between the United States and Mexico under the joint cooperation agreement with Delta

(the “Delta JCA”). The Delta JCA established the largest cross-border partnership between

Mexican and U.S. airlines, and is expected to continue to expand flight offerings and benefits to

customers of both airlines.

       16.     Grupo Aeroméxico is the majority shareholder of the corporate group that

includes companies providing public air carrier services for passengers and goods (including

fleet and cargo services) in and outside of Mexico and, to a lesser extent, those providing

services related to air operations. Grupo Aeroméxico holds 100% of the equity interests in

Aerovías and Aeroméxico Cargo.

       17.     Below is a summary of the main significant subsidiaries of Grupo Aeroméxico as

of the Petition Date.

Company                          Ultimate Ownership by       Commercial Activity
                                 Grupo Aeroméxico
Aerovías                         100%                        Airline focused on long-haul
                                                             international and mid-range
                                                             Mexican domestic routes. It
                                                             also holds shares of
                                                             subsidiaries.
Aeroméxico Cargo                 100%                        Mexican domestic and
                                                             international cargo handling.
PLM Premier (non-Debtor)         51.14%                      Frequent-flyer loyalty
                                                             program administrator. A co-
                                                             investment with AIMIA.
Aerolitoral, S.A. de C.V.        99.74%                      Airline focused on low-
(“Aeroméxico Connect”)                                       density Mexican and short-
                                                             haul international routes.
Centro de Capacitación           100%                        Company specializing in
Aeroméxico (“CECAM”)                                         aeronautics education and
(non-Debtor)                                                 training, designed to reduce
                                                   6
  20-11563       Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38      Main Document
                                             Pg 7 of 94



                                                           training costs.
Sistemas Integrados de          99.99%                     Aeroméxico Servicios
Soporte                                                    provides ground handling
Terrestre en México, S. A. de                              services in Mexico. Holding
C. V. (“Aeroméxico                                         company of AM Formación
Servicios”)                                                Interna, S.A. de C.V.,
                                                           (“Aeroméxico Formación”)
                                                           which operates one of the
                                                           largest aeronautical training
                                                           centers in Latin America.
AM DL MRO JV, S.A.P.I. de       50%                        Provides airplane
C.V., (“TechOps”) (non-                                    maintenance, repair and large-
Debtor)                                                    scale inspections.


        18.     The following corporate structure chart sets forth the Debtors’ principal

subsidiaries as of the Petition Date:




                                                 7
  20-11563     Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38     Main Document
                                           Pg 8 of 94




       B.     Operations

              i.      Overview

       19.    Aeroméxico is Mexico’s leading airline in terms of market share, fleet size and

network, offering passengers a full-service experience to 84 global destinations, connecting

Mexico with both domestic and international destinations under a “hub-and-spoke” model.

Based on this model, Aeroméxico provides different price points and a broad network, while

maintaining a leading market presence in Mexico’s key airports, namely Mexico City, Monterrey

and Guadalajara. Aeroméxico has delivered robust and improving revenue performance with a

compound annual growth rate of 7.9% between 2015-2019. Similarly, EBITDAR has improved

with a compound annual growth rate of 5.7% for the same period.            In February 2020,

Aeroméxico issued $400 million dollars in face amount of unsecured notes in the United States,

once again reflecting the confidence of the international investment community in Aeroméxico.

Pre-COVID-19, Aeroméxico offered 573 daily passenger flights on average, servicing 42

domestic and 20 destinations in the United States and Canada, 15 in Central and South America

and the Caribbean, five in Europe and two in Asia.

       20.    Aeroméxico had a 24.3% share of the Mexican domestic market and a 15.8%

share of the Mexican international market (measured by passenger traffic) during 2019. During

that period, Aeroméxico transported 20.7 million passengers.

       21.    Aeroméxico’s close strategic partnership with Delta has gradually evolved since

the 1990s, starting with basic codeshare agreements and developing into Delta’s significant

equity stake in Grupo Aeroméxico. In addition to Delta’s equity stake, Aeroméxico and Delta

established a joint maintenance, repair and major aircraft overhaul facility in the city of

Queretaro, Mexico in 2014, in which Delta and Aeroméxico each have a 50% interest.
                                               8
  20-11563     Doc 20     Filed 07/01/20    Entered 07/01/20 06:23:38        Main Document
                                           Pg 9 of 94



Aeroméxico and Delta also operate the Delta JCA profit share for flights between the United

States and Mexico. The Delta JCA was approved in May 2017 by Comisión Federal de

Competencia Económica [Federal Commission for Economic Competition]. (“COFECE”) and

U.S. antitrust regulatory authorities. Aeroméxico’s unique relationship with Delta is extremely

important in strengthening its position in the Mexico-United States travel market, which is the

Company’s largest and most critical international market. The JCA is the largest cross-border

alliance in the airline industry between the two countries. It has increased competitiveness and

improved the overall customer experience for travelers flying on both airlines by providing a

broader network, improved schedules at more price points, frequent flyer reciprocity and shared

VIP lounge access. Collectively, Aeroméxico and Delta have transported more than 20 million

passengers on transborder routes between May 2017 and May 2020.

       22.    Aeroméxico is a founding member of SkyTeam, an alliance dedicated to

providing passengers with a seamless travel experience at every step of their journey. SkyTeam

consists of 19 airlines working together across an extensive global network and in 2019, served

676 million customers on more than 15,445 daily flights to 1,036 destinations in 175 countries.

       23.    Aeroméxico is the majority shareholder of PLM, the joint venture between Grupo

Aeroméxico and AIMIA, which operates Aeroméxico’s “Club Premier” loyalty program. As of

September 30, 2019, AIMIA’s and Grupo Aeroméxico’s equity interests in PLM were

approximately 48.9% and 51.1%, respectively. As of the Petition Date, “Club Premier” had

approximately 6.7 million members who can earn and redeem points across a broad ecosystem of

network partners, including some of the world’s largest financial institutions and travel

companies. “Club Premier” drives incremental passenger traffic to the Aeroméxico platform,




                                                9
  20-11563       Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                          Pg 10 of 94



particularly among the profitable business traveler segment. Between 2011 and December 31,

2019, the program grew by 120%.

        24.     Aeroméxico reported steady revenue and EBITDAR growth of 10% and 7% in

the last five years, and posted healthy EBITDAR margins above 20% in this same period. In

February of 2020, Aeroméxico successfully placed $400 million senior unsecured notes,

reflecting market confidence in the Company and its business model.

        25.     The World Health Organization has declared the coronavirus (“COVID-19”) a

global pandemic. This pandemic has had, and continues to have, a significant and unprecedented

impact on the global aviation industry. For example, in response to the effect of COVID-19 on

domestic carriers, the United States government agreed in April of 2020 to provide $50 billion in

bailout relief funds to domestic airlines. To date, the closure of borders, implementation of

prevention measures and health practices, including social distancing and the corresponding

decline in passenger demand, has resulted, inter alia, in a reduction in demand of 94.4%

(measured in RPKs as at May 30, 2020).

        26.     The Company reacted quickly and took immediate measures to face the crisis. On

a consensual basis, the Company negotiated payment deferrals with aircraft and engine lessors,

as well as with its most important suppliers. In addition, the company negotiated voluntary

temporary agreements with the different labor groups. On a temporary basis, these measures

allowed the company to reduce significantly its cash burn with respect to its regular cost

structure.    In addition, the company implemented several initiatives to generate additional

liquidity to protect its cash position.

        27.     The negative effects of COVD-19 on passenger demand have been more profound

and persistent than expected, however, and these efforts have been insufficient to guarantee that


                                               10
  20-11563       Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38        Main Document
                                          Pg 11 of 94



the Company can continue its operations without undergoing a major restructuring process to the

benefit of all its stakeholders.

        ii.     Employees

        28.     As of the Petition Date, Aeroméxico had 14,744 employees, 391 of whom were

employed by non-Debtor affiliates. The majority of employees are located in Mexico. As of the

Petition Date, the Debtors had 290 employees located outside of Mexico, including 87 in the

United States (of whom 10 are in New York), representing 0.6% of the total number of

employees.

        29.     The compensation offered to Aeroméxico’s employees provides a variety of

additional benefits depending on employee classification, including health insurance, food

vouchers, transportation vouchers, dental insurance, holiday bonuses, overtime, productivity

bonuses, group life insurance, sick-leave supplement, vacation premium, savings plans,

scholarships and automatic pay increases.     Pursuant to Aeroméxico’s collective bargaining

agreements, three retirement plans have been established for the pilots and flight attendants of

Aerovías and the pilots of Aeroméxico Connect.

        30.     In response to the global crisis stemming from COVID-19 and the corresponding

impacts on the Company and the airline industry, the Debtors’ executives agreed to a voluntary

50% cut in their fixed monthly compensation, which has been in place since March 26, 2020.

The rest of the Debtors’ employees have also agreed to voluntary pay cuts between 20-50%

depending on their levels of seniority.    The Debtors’ employees are indispensable to the

Company’s success and the Debtors understand that a permanent substantial pay cut is

unsustainable. The salaries were temporarily reduced as an accommodation by employees, and




                                              11
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 12 of 94



the Debtors will suffer extraordinary departures if the reductions last indefinitely. As such, the

Debtors will likely resume more normal prospective compensation during the course of the case.

       31.     Approximately 68% of Aeroméxico’s employees are unionized.               There are

currently four unions covering employees in Mexico: Asociación Sindical de Pilotos Aviadores

de México [Mexico Ailine Pilots’ Union Association] (“ASPA”), which represents Aerovías’ and

Aeroméxico Connect’s pilots; National Service Workers’ Union for Airlines, Transportation, and

Similar and Related Services (“Independencia”), which represents the ground personnel of

Aerovías, TechOps, Aeroméxico Cargo and Aeroméxico Servicios; Asociación Sindical de

Sobrecargos de Aviación de México [Mexico Flight Attendants’ Union Association] (“ASSA”),

which represents Aerovías’ flight attendants; and Workers’ Union for the Aeronautics Industry,

Communications and Similar and Related Industries in Mexican Republic (“STIA”), which

represents Aeroméxico Connect’s flight attendants and ground personnel.          Aeroméxico has

entered into multi-year collective bargaining agreements with these unions, which are

nonetheless required to be renegotiated (i) yearly in respect of wages, and (ii) every two years in

respect of benefits and working conditions. The current agreements with ASPA, Independencia,

ASSA and STIA will be renegotiated in 2020, 2022, 2021 and 2022, respectively.

               iii.   Passenger Operations

       32.     Passenger transportation represents the main source of revenue for Aeroméxico.

For the years ended December 31, 2019, 2018, 2017 and 2016, passenger transportation

represented 92.2%, 91.8%, 91.5% and 87.8% of total revenue, respectively.

       33.     Revenue from transporting passengers is divided into domestic in Mexico and

international. Domestic passengers within Mexico were responsible for revenues of Ps.23,059

million, Ps.23,947 million, Ps.21,929 million and Ps.20,893 million in 2019, 2018, 2017 and

2016, respectively, which is equivalent to 33.5%, 34.1%, 35.7% and 38.7% of total consolidated
                                                12
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                         Pg 13 of 94



revenue for the years ended December 31, 2019, 2018, 2017 and 2016, respectively. On the

other hand, revenue obtained from transporting international passengers represented 51.2%,

50.2%, 49.2% and 49.1% of total consolidated revenue for the years ended December 31, 2019,

2018, 2017 and 2016, respectively.

       34.     Aeroméxico’s diverse geographic footprint, represented by 37.3% of total

revenues for the year ended December 31, 2019 arising from Mexico, 39.7% arising from North,

Central and South America’s foreign destinations, and 23.0% arising from Europe and Asia,

provides flexibility to sustain profitability over time. Furthermore, no single route represents

more than 10.0% of revenues.

       35.     For the years ended on December 31, 2019 and 2018, Aeroméxico had a share of

the domestic Mexican market (measured by passenger traffic) of 24.3% and 27.7%, respectively.

During the same periods, Aeroméxico transported 13,113,112 passengers and 13,811,985,

respectively, for flights within Mexico. For the years ended December 31, 2019 and 2018,

Aeroméxico’s international market share of passengers traveling to and from Mexico (coming

from and going to the U.S., Canada, Central America and the Caribbean, South America, Europe

and Asia) reached 15.8% and 17.2%, respectively, based on the number of passengers

transported.    During the same periods, Aeroméxico transported 7,576,308 international

passengers and 8,066,483 international passengers, respectively.

       36.      Ancillary revenue is part of passenger revenue as it is considered a single

performance obligation, and it includes revenues from upgrades, sales of preferred seating,

unused tickets, and add-on services (excess baggage and other fees charged to passengers). As

of December 31, 2019 and December 31, 2018, these activities represented 7.7% and 7.5%,

respectively, of total revenues.


                                               13
  20-11563      Doc 20      Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                          Pg 14 of 94



       iv.     Cargo Operations

       37.     Cargo operations are handled by the wholly-owned Debtor subsidiary,

Aeroméxico Cargo. Air cargo revenues represented 6.1% and 6.7% of total revenues for the

years ended December 31, 2019 and December 31, 2018, respectively. In addition to cargo

operations, Aeroméxico Cargo commercializes available space for storing cargo at the

warehouse that is located inside the Mexico City International Airport (“AICM”) customs

facilities, which contributed to 4.2% of Aeroméxico Cargo’s revenues for the year ended

December 31, 2019.

       v.      The Debtors’ Fleet Structure.

       38.     Aeroméxico’s routes range from short-haul domestic trips within Mexico to long-

haul transcontinental flights, and, as a result, different aircraft types depending on the

characteristics of the markets are operated on different routes. Aeroméxico’s fleet currently

consists entirely of Boeing and Embraer aircraft, which reduces costs and makes operations more

efficient, as it requires fewer spare parts and simplifies maintenance operations, as well as

reduces the number of different aircraft which pilots must be trained to operate.

       39.     In 2009 Aeroméxico operated seven different aircraft families. Following an

extensive period of fleet consolidation, the airline now operates three different families of

aircraft consisting of the Boeing 787, Boeing 737 and the Embraer E-Jets. This has delivered

material savings in operating costs with reduced training, maintenance and other operating

expenses. The current fleet consists of:

                      (a)     The Boeing 787 family:

                              (i)     the BOEING 787-8, designed for 243 passengers and an

                      approximate range of 14,100 kilometers; and



                                                14
  20-11563       Doc 20        Filed 07/01/20 Entered 07/01/20 06:23:38                Main Document
                                             Pg 15 of 94



                                 (ii)      the BOEING 787-9, designed for 274 passengers and an

                         approximate range of 14,600 kilometers;

                         (b)     The Boeing 737 family:

                                 (i)       the BOEING 737 700, designed for 124 passengers and an

                         approximate range of 4,700 kilometers;

                                 (ii)      the BOEING 737 800, designed for 160 passengers and an

                         approximate range of 5,000 kilometers; and

                         (c)       the Embraer 170-190 family:

                                 (i)       the E-170, designed for 76 passengers with an approximate

                         range of 3,706 kilometers; and

                                 (ii)      the E-190, designed for 99 passengers with an approximate

                         range of 4,250 kilometers.

        40.     Aeroméxico’s fleet also includes the following aircraft type, which are currently

non-operational:

                         (a)      the Boeing 737 MAX 8, which is designed for 166 passengers and

                a range of approximately 6,750 kilometers.2

        41.     As of the Petition Date, Aeroméxico operated a fleet of 118 active passenger

aircraft, excluding six Boeing 737 MAX that are temporarily grounded since March 2019, of

which 91 aircraft are leased.           Prior to payment cessations and deferrals discussed herein,

Aeroméxico paid approximately $30.4 million dollars each month in rent for aircraft under

operating leases. As of the Petition Date, the Debtors had $1.3 billion dollars short and long



         2
           The Boeing 737 Max 8 was grounded on March 11, 2019, following the worldwide grounding of that
category of aircraft.

                                                     15
   20-11563        Doc 20       Filed 07/01/20 Entered 07/01/20 06:23:38                      Main Document
                                              Pg 16 of 94



term aircraft-related lease liabilities. Aeroméxico has acquired the 30 owned aircraft under

financial leases, other financing options or with its own resources.

         42.      Given the current economic climate and projections concerning anticipated

passenger demand in the wake of the COVID-19 pandemic, Aeroméxico will likely have a

surplus of aircraft in its fleet. The Debtors are considering various alternatives with respect to

the restructuring of their lease and the rejection of certain existing leases.

                  vi.      The Debtors’ Prepetition Capital Structure.

         43.      The Debtors’ capital structure includes a series of New York law bonds due 2025,

Mexican domestic bonds, other long-term loans and borrowings, financings related to the

acquisition of the Debtors’ fleet and related equipment, and intercompany loans from PLM.3 As

of the Petition Date, the Debtors have an overall cash position of $159.3 million and the Non-

Debtor Affiliates have an overall cash position of $600,000.

         44.      As of the Petition Date, Aeroméxico has a total of $1,983,440,044 and

Ps.7,891,791,534 in financial debt obligations.

         45.      Principal long-term loans and borrowings are described4 below:


         3
           Pursuant to a January 20, 2016 Intercompany Loan Agreement dated May 13, 2020 between Aerovías de
Mexico and PLM, PLM makes dollar denominated revolving term loans to Aeroméxico from time to time prior to
the termination date of September 13, 2030, secured by the Irrevocable Security Trust Agreement with Reversion
Rights under which Aeroméxico grants PLM a first priority security interest in Aeroméxico’s shares of PLM. On
May 12, 2020, PLM made a $50 million loan to Aerovías under the terms of an amendment to the existing
intercompany loan agreement, dated January 20, 2016, between Aerovías and PLM, with a term of three years at an
interest rate of six percent per annum (with interest to be compounded semi-annually). Thereafter, on June 29,
2020, Aerovías (a) entered into an amendment to the existing PLM shareholders agreement between Aerovías and
AIMIA which provides Grupo Aeroméxico with a seven-year option to purchase AIMIA’s shares of PLM at a
specified EBITDA multiple, (b) an amendment to the CPSA that (i) makes certain favorable amendments to the
commercial terms related to Aeroméxico ’s participation in the Club Premier program and (ii) extended the term of
agreement by 20 years and (c) an agreement with PLM whereby PLM will pre-purchase Program Points from
Aeroméxico , the first of which occurred on June 29, 2020 in the amount of a $50 million advance to Aerovías.
         4
           The Debtors and their professionals are continuing to review the relevant documents pertaining to the
Debtors’ loans and borrowings. The preliminary descriptions of these financings in this declaration or any of the
First Day Motions is provided for informational purposes only and the Debtors reserve all rights relating to the long-
term loans and borrowings described herein. Capitalized terms in this section not defined herein shall have the
definition used in the underlying debt documents.

                                                         16
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                        Pg 17 of 94



       46.      Senior Unsecured Notes. On February 5, 2020, Aerovías issued 7.000% Senior

Notes due 2025 in the aggregate principal amount of $400,000,000 (the “Notes”), guaranteed by

Grupo Aeroméxico (the “Guarantee”). The Notes and the Guarantee are senior, unsecured

obligations of the Aerovías and Grupo Aeroméxico, respectively, ranking equally in right of

payment with all of their other present and future unsecured obligations that are not expressly

subordinated in right of payment to the Notes and the Guarantee (subject to certain statutory

preferences under Mexican law, such as tax, labor and social security obligations). The Notes

bear interest at the rate of 7.0% per annum, payable in cash semi-annually in arrears on February

5 and August 5 of each year, commencing on August 5, 2020. The indenture, the Notes and the

Guarantee are governed by, and construed in accordance with, the laws of the State of New York.

As of the Petition Date, the aggregate principal amount outstanding of these Notes is

$400,000,000.

       47.      Stock Exchange Certificates on the Mexican Market. In December 2013, the

Comisión Nacional Bancaria y de Valores [Mexican National Banking and Securities

Commission] (“CNBV”) authorized the registration on the National Registry of Securities

(Registro Nacional de Valores) of the CNBV (“RNV”) of a revolving, medium-term securitized

trust certificates (Certificados Bursátiles Fiduciarios) program, for a maximum aggregate

principal amount of Ps.5,000 million and in June 2017, it authorized the registration on the RNV

of a program for a maximum aggregate principal of Ps.7,000 million.          This securitization

structure involves the assignment of the Company’s rights to receive any amount due from time

to time by certain Credit Card Processors (under, and in accordance with, their respective Credit

Cards Agreements), derived from sales of air transport and related services made with VISA and

MasterCard credit cards in Mexico at travel agencies, Aeroméxico’s website and its offices to a


                                               17
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 18 of 94



trust, of which the main purpose is to receive and manage such accounts receivable, issue

securities backed by the assets of the relevant issuing trust and pay such securities to the holders

and any remaining amount to Aeroméxico. Payment of principal and interest on the securities

issued by the trust is made out of the amounts collected from the accounts receivable contributed

by the Company. There have been four issuances listed and sold on the Bolsa Mexicana de

Valores, S.A.B. de C.V. (the “BMV”) under these programs: AERMXCB13 for Ps.3,000 million

(Ps.1,500 million initial issuance and a reopening of Ps.1,500 million) with interest rate hedging

the issuance; AERMXCB15 for Ps.2,000 million with interest rate hedging the issuance;

AERMXCB17 for Ps.3,000 million hedged by a swap-type derivative instrument, which sets the

TIIE rate at 6.79% and AERMXCB19 for Ps.2,650 million hedged by a swap-type derivative

instrument, which sets the TIIE rate at 7.72%. All these issuances have a maturity of five years.

In September 2017 and June 2019, respectively, AERMXCB17 and AERMXCB19 were issued.

The resources obtained from these transactions were used to pre-pay for the AERMXCB series,

strengthen liquidity, to amortize debt with less favorable terms and for general corporate

purposes. In September 2017 the program was expanded to a total of Ps.7,000 million. As of the

Petition Date, the aggregate liability in relation to the payment of these certificates (including

short and long term certificates) is Ps.5,350 million.

               (a)     Pre-delivery Payment Financings.         In connection with Aerovías’s

       agreement to purchase aircraft from The Boeing Company (“Boeing”), Aerovías agreed

       to pay a portion of the purchase price (such payments are referred to as “pre-delivery

       payments” or “advance payments”) for each aircraft in advance of delivery of that aircraft

       on a schedule agreed between Aerovías and Boeing. The below transactions were

       entered into in order to finance or provide for payment of a portion of Aerovías’s pre-


                                                 18
  20-11563        Doc 20      Filed 07/01/20 Entered 07/01/20 06:23:38                   Main Document
                                            Pg 19 of 94



        delivery payment obligations to Boeing. In each case, Aerovías assigned its right to

        purchase the aircraft to the borrower entity (or the seller entity in the installment purchase

        agreements) and guarantees such entities’ obligations to the lenders (or to the purchaser

        in the installment purchase agreements). If the installment purchase agreements are

        terminated, the seller is obligated to repay the installment payments.

                 (b)     Santander PDP Facility. On March 29, 2017, Trust No. F/1930 (to which

        Aerovías is a settlor) as borrower, and Aerovías, Grupo Aeroméxico and Aeroméxico

        Connect, as guarantors, entered into a loan agreement with Banco Santander (México),

        S.A., and Banco Nacional de Comercio Exterior, S.N.C., Institución de Banca de

        Desarrollo, as lenders (the “Santander PDP Facility”),5 for a principal amount of $174.3

        million to finance pre-delivery payments relating to six aircraft, three of which remain

        subject to the Santander PDP Facility. As of the Petition Date, the outstanding principal

        amount under the Santander PDP Facility is $37,332,050.

                 (c)     Jackson Square Aviation PDP Facility. On August 29, 2017, Caballero

        Aguila Aircraft Holdings Limited as seller (“Caballero Aguila”), and Aerovías, as

        guarantor, entered into an installment purchase agreement with Wells Fargo Trust

        Company, National Association (formerly known as Wells Fargo Bank Northwest,

        National Association), not in its individual capacity, except as expressly provided, but

        solely as owner trustee under each of the MSN 43704 Trust Agreement, the MSN 43756

        Trust Agreement, the MSN 43712 Trust Agreement, the MSN 43762 Trust Agreement,

        and the MSN 43763 Trust Agreement, as purchasers and JSA International U.S.

        Holdings, LLC as purchaser guarantor (the “Jackson Square Aviation PDP Facility”),

      5
        In August 8, 2017, the first amendment to this agreement was signed adding Sabcapital, S.A. de C.V.
SOFOM, E.R as a lender.

                                                      19
  20-11563    Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                       Pg 20 of 94



      to pay a portion of the pre-delivery payments relating to five 737 MAX aircraft, four of

      which remain subject to the Jackson Square Aviation PDP Facility. The installment

      payments are secured by a security interest in the purchase agreement with respect to the

      aircraft and the shares of Caballero Aguila.

             (d)     Clover PDP Facility. On October 27, 2017, Mexican Dragon Aircraft

      Holdings Limited, as seller (“Mexican Dragon”), and Aerovías, as guarantor, entered

      into an installment purchase agreement with PAAL Cetus Company Limited, as

      purchaser (the “Clover PDP Facility”), to pay a portion of the pre-delivery payments

      relating to ten 737 MAX aircraft, seven of which remain subject to the Clover PDP

      Facility. The purchaser’s obligations under the Clover PDP Facility are guaranteed by

      Clover Aircraft Leasing Company Limited (formerly known as Ping An Aircraft Leasing

      Company Limited). The installment payments are secured by a security interest in the

      purchase agreement with respect to the aircraft and the shares of Mexican Dragon.

             (e)     SMBC PDP Facility. On October 27, 2017, Mayan Aircraft Holdings

      Limited, as seller (“Mayan Aircraft”) entered into an installment purchase agreement

      with Sumidero Limited, as purchaser (the “SMBC PDP Facility”), to pay a portion of the

      pre-delivery payments relating to ten 737 MAX aircraft, six of which remain subject to

      the SMBC PDP Facility. Mayan Aircraft’s obligations under the SMBC PDP Facility are

      guaranteed by Aerovías. The installment payments are secured by a security interest in

      the purchase agreement with respect to the aircraft and the shares of the seller.

      48.    Carlyle PDP Facility. On May 29, 2020, Runway PDP Borrower Irish Designated

Activity Company as borrower (“Runway PDP Borrower”) entered into a PDP facility

agreement with Carlyle Aviation Management Limited as agent, Runway PDP Lender One LLC


                                               20
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 21 of 94



as security trustee and Runway PDP Lender One LLC as lender, to finance the pre-delivery

payments relating to one Boeing 787-9 aircraft and two Boeing 737 MAX 8 aircraft (the

“Carlyle PDP Facility”). Runway PDP Borrower’s obligations under the Carlyle PDP Facility

are guaranteed by Aerovías and Grupo Aeroméxico. If the loans in respect of the 737 MAX 8

aircraft do not fund by July 30, 2020, the lender’s commitment in respect of such loans

terminates. The loans are secured by a security interest in the purchase agreement with respect

to the aircraft and the shares of Runaway PDP Borrower.

       49.    Syndicated Loan Secured with American Express Charge Fees.

              (a)     On October 27, 2016, Aerovías, as borrower, and Grupo Aeroméxico as

       guarantor, entered into a syndicated loan agreement with Deutsche Bank AG, London

       Branch, Industrial and Commercial Bank of China Limited, New York Branch,

       Massachusetts Mutual Life Insurance Company, Sabcapital, S.A. de C.V., SOFOM, ER,

       Phoenix Life Insurance Company and PHL Variable Insurance Company as lenders, for a

       principal amount of $300 million, which was disbursed. On June 4, 2018, such loan

       agreement was amended and restated in order to increase the aggregate principal amount

       of such loan by $150 million.        This principal amount increase was made under

       substantially similar conditions as the conditions of the original loan. The loan is secured

       by (i) an irrevocable management and source of payment trust agreement to which certain

       collection rights were assigned to the trustee as source of payment of the obligations

       arising from such loan agreement, (ii) a Mexican non-possessory pledge agreement over

       collection rights arising from sales in dollars and pesos made in the United States and

       Mexico through cards issued by American Express or any of its subsidiaries or affiliates

       and (iii) a New York Law first-priority floating pledge agreement over collection rights


                                               21
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38              Main Document
                                        Pg 22 of 94



       arising from ticket sales in dollars and pesos made in the United States and Mexico

       through cards issued by American Express or any of its subsidiaries or affiliates.

               (b)    The loan has a seven-year term as of the date of first disbursement and

       accrues interest at a variable rate. As of the Petition Date, the outstanding principal

       amount under this loan agreement is $268,750,000. Pursuant to this loan agreement,

       Aerovías and Grupo Aeroméxico are required to comply with certain restrictive

       covenants that, among other things, limit the ability of: (1) Aerovías to incur any

       indebtedness in excess of certain thresholds, subject to certain exceptions, including

       indebtedness relating to the financing, maintenance and operation of aircraft; (2)

       Aerovías or any restricted subsidiary to create or permit the creation of any lien on the

       collection rights assigned or pledged to guarantee the loan, except for permitted liens

       thereunder and (3) Aerovías or Grupo Aeroméxico to merge, sell, lease or otherwise

       transfer all or substantially all assets, except as permitted thereunder. In case of breach of

       any such covenants, or other events of default set forth in the loan agreement, including

       among others, cross-default and bankruptcy of Aerovías, Grupo Aeroméxico or a

       significant subsidiary, the required lenders may accelerate the loan.

       50.     Loan Agreement with IBM Capital Mexico. On June 25, 2018, Aerovías, as

borrower, entered into a loan agreement with IBM Capital Mexico I, S. de R.L. de C.V., as

lender, for a principal amount of $9,046,396.31, to be used for the acquisition of IT products and

services. As of the Petition Date, the outstanding principal amount under this loan agreement is

approximately $4,347,984. The loan has a 42-month term as of July 1, 2018 and shall mature on

January 1, 2022, and accrues interest at a fixed rate (6.52% including VAT).




                                                22
  20-11563      Doc 20       Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                           Pg 23 of 94



       51.     Credit Agreements with HSBC and Guaranteed by Ex-Im Bank. Aeroméxico has

entered into a number of facilities with HSBC Bank USA, N.A. or HSBC Mexico, S.A.,

Institución de Banca Múltiple, and Grupo Financiero HSBC, each to be used to finance certain

goods and services and benefitting from a guarantee from the Export-Import Bank of the United

States (“Ex-Im Bank”). As of the Petition Date, the outstanding principal amount under the

HSBC credit agreements are $4,815,057 and Ps.384,384,590. The HSBC facilities are as follows:

               (a)     On June 28, 2017, Aerovías, as borrower, and Grupo Aeroméxico, as

       guarantor, entered into a credit agreement with HSBC Bank USA, N.A., as lender, for a

       principal amount of approximately $10.2 million (the “2017 Facility”).          The 2017

       Facility was issued in three tranches and accrues interest at a variable rate. The 2017

       Facility matures on October 27, 2020 and accrues interest at a variable rate.

               (b)     On June 26, 2018, Aerovías, as borrower, and Grupo Aeroméxico, as

       guarantor, entered into a credit agreement with HSBC Bank USA, N.A., as lender, for a

       principal amount of approximately $10.2 million (the “2018 Facility”).          The 2018

       Facility was issued in three tranches and accrues interest at a variable rate. The 2018

       Facility matures on October 9, 2021 and accrues interest at a variable rate.

               (c)     On December 23, 2019, Aerovías, as borrower, and Grupo Aeroméxico, as

       guarantor, entered into a credit agreement with HSBC Mexico, S.A., Institución de Banca

       Múltiple, Grupo Financiero HSBC, as lender, for a principal amount of Ps.469,803,388

       (the “2019 Facility”). The 2019 Facility matures on August 2, 2022 and accrues interest

       at a variable rate.

       52.     Hermes Facility. On December 4, 2018, Aerovías, as borrower, and Grupo

Aeroméxico and Aeroméxico Connect, as guarantors, entered into a facility agreement with


                                               23
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 24 of 94



Banco Bilbao Vizcaya Argentaria, S.A., as lender, for a principal amount of EUR26 million, to

be used to finance contracted engine maintenance services as well as the payment of insurance

premiums in connection with the guarantee of a portion of the maintenance contract value by the

Federal Republic of Germany (the “Hermes Facility”). The Hermes Facility accrues interest at

a variable rate and has a maturity date of June 28, 2024. In case of breach of any event of default

set forth in the Hermes Facility, including among others, cross-defaults and bankruptcy of

Aerovías, Grupo Aeroméxico or Aeroméxico Connect, the lenders may accelerate the loan. As

of the Petition Date, the outstanding principal amount equivalent under the Hermes Facility is

$25,531,767.

       53.     EDC Loan. On May 16, 2019, Aerovías, as borrower, and Grupo Aeroméxico, as

guarantor, entered into a loan agreement with Export Development Canada, as lender, for a

principal amount of approximately $10.4 million, to be used to finance a flight simulator and a

flight training device (the “EDC Loan”). The EDC Loan is secured by a pledge of certain

specific flight simulator and flight training device equipment owned by the Borrower and

affiliates of the Borrower, plus all contracts relating thereto and profits therefrom. The EDC

Loan matures on November 12, 2029, with interest rate of 6.88%. As of the Petition Date, the

outstanding principal amount equivalent under the EDC Loan is $9,985,761.

The Debtors’ Fleet Leasing and Financing

       54.     Overview. The Debtors’ fleet comprises owned aircraft as well as aircraft under

finance leases and operating leases. The aircraft subject to finance leases are generally owned by

special purpose vehicles. With respect to the fleet subject to these finance leases, in order to

finance the purchase of aircraft, the special purpose vehicles have entered into (i) long-term loan

arrangements with commercial lenders, (ii) long-term loan or bond arrangements guaranteed by


                                                24
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                        Pg 25 of 94



U.S. Export-Import Bank (“Ex-Im Bank”) or (iii) long-term loan arrangements with Banco

Nacional de Desenvolvimento Econômico e Social – BNDES (“BNDES”). Furthermore, five

aircraft in the Debtors’ fleet are subject to a Japanese operating lease with a call option

(“JOLCO”) structure, as more particularly explained below.

       55.    MUFG Mortgage Loans. MUFG mortgage loans pertain to three B737-700W

aircraft registered with the U.S. Federal Aviation Administration (the “MUFG Mortgaged

Aircraft”). MUFG Bank, Ltd. (formerly DVB Bank SE) (“MUFG”) made a loan for each

MUFG Mortgaged Aircraft to a separate Utah common law trust in which Aerovías owns 100%

of the beneficial interest (the “MUFG Mortgage Loans”). Each such trust (i) owns title to an

individual MUFG Mortgaged Aircraft and (ii) has entered into an operating agreement with

Aerovías pursuant to which Aerovías has an exclusive license to possess, use and operate the

MUFG Mortgaged Aircraft. Collateral for the MUFG Mortgage Loans includes, inter alia, a

mortgage lien over the MUFG Mortgaged Aircraft and a pledge of Aerovías’ beneficial interest

in the relevant trust. Aerovías has also issued a guarantee in favor of MUFG. The MUFG

Mortgage Loans mature in 2022 and accrue interest at a fixed rate.

       56.    Secured Financings Guaranteed by Ex-Im Bank.           Aerovías has eight aircraft

registered in Mexico (the “Ex-Im Guaranteed Aircraft”) financed via loans (the “Ex-Im

Guaranteed Loans”) or bonds (the “Ex-Im Guaranteed Bonds”), in each case guaranteed by

Ex-Im Bank. As of the Petition Date, the outstanding principal amount of the Ex-Im Guaranteed

Loans and Ex-Im Guaranteed Bonds is approximately $196,446,739.

              (a)     Ex-Im Guaranteed Loans. The Ex-Im Guaranteed Loans were made to a

       Delaware LLC special purpose vehicle, which owns certain of the Ex-Im Guaranteed

       Aircraft and leases them to Aerovías pursuant to a finance lease. The collateral for the


                                               25
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                        Pg 26 of 94



       Ex-Im Guaranteed Loans includes, inter alia, a mortgage over the relevant Ex-Im

       Guaranteed Aircraft, a pledge of the equity interests in the borrower and in the parent of

       the borrower, assignments of insurances and reinsurances, and a collateral assignment of

       the borrower’s rights under the finance lease. Grupo Aeroméxico and Aerovías have

       issued a guarantee of the Ex-Im Guaranteed Loans in favor of the finance parties and Ex-

       Im Bank.

              (b)     Ex-Im Guaranteed Bonds. Each Ex-Im Guaranteed Bond is documented

       pursuant to a secured fixed rate global note issued by a Delaware LLC special purpose

       vehicle which owns title to the relevant Ex-Im Guaranteed Aircraft and leases them to

       Aerovías pursuant to a finance lease.        Collateral for the Ex-Im Guaranteed Bonds

       includes, inter alia, a mortgage over the relevant Ex-Im Guaranteed Aircraft, a pledge of

       the equity interests in the borrower and in the parent of the borrower, assignments of

       insurances and reinsurances, and a collateral assignment of the issuer’s rights under the

       finance lease. Grupo Aeroméxico, Aerovías and, in certain cases, Aeroméxico Connect

       have issued a guarantee in favor of the finance parties and Ex-Im Bank.

       57.    BNDES Financing. On February 11, 2011 (as amended from time to time),

Aerovías, as borrower, Grupo Aeroméxico, as guarantor, and BNDES, as lender, entered into a

term loan facility (the “BNDES Facility”) to finance ten Embraer ERJ 190-100 aircraft

registered in Mexico (the “BNDES Aircraft”). Under the BNDES Facility, a loan was made to

Aerovías for each individual BNDES Aircraft (each, a “BNDES Loan”), and Aerovías used the

proceeds of such BNDES Loan, in part, to prepay the entirety of the rent due under a finance

lease between Aerovías, as lessee, and a Delaware LLC special purpose vehicle that owns title to

the aircraft, as lessor. The maturity date of each BNDES Loan is set out in the loan supplement


                                               26
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                         Pg 27 of 94



for each BNDES Aircraft, the latest of which is July 2024. The BNDES Loans accrue interest at

a fixed rate (for nine BNDES aircraft) or a LIBOR-based variable rate (in respect of one BNDES

Aircraft) and are secured by, inter alia, (i) a mortgage over the BNDES Aircraft granted by the

Delaware SPV, (ii) a collateral assignment of the Delaware SPV’s rights as lessor under the

finance lease with Aerovías, (iii) a pledge of the equity interests in the Delaware SPV, (iv) a

security interest in certain bank accounts, warranty proceeds and sublease agreements, and (v)

assignments of insurances. Aerovias’ obligations are guaranteed by Grupo Aeroméxico and the

Delaware SPV. As of the Petition Date, the outstanding principal amount under the BNDES

Facility is $97,314,019.

       58.     JOLCOs.     During 2017-2018, Aeroméxico continued to diversify financing

sources and secured access to competitive financial terms. The deliveries of five B787-9 aircraft

that took place in these years pursuant to Aeroméxico’s order with Boeing were financed through

JOLCOs (such aircraft, the “JOLCO Aircraft”). Aerovías is not a borrower under the JOLCO

facilities. However, the JOLCO Aircraft are leased directly to Aerovías, and Grupo Aeroméxico

has guaranteed the obligations of Aerovías.

       59.     Equity. Even though the capital stock of Grupo Aeroméxico is represented only

by shares of a single class of common stock, such shares confer different rights to its

shareholders, depending on whether shareholders are Mexican nationals. Under the terms of the

Foreign Investment Act, foreign investors may not, directly or indirectly, hold more than 49% of

capital stock with the right to vote in a Mexican company (such as Aeroméxico or Aeroméxico

Connect) that has a concession to provide air transport services for passengers, cargo and mail

granted by the Mexican federal government through the SCT under the terms of the Civil

Aviation Act. Grupo Aeroméxico’s bylaws also provide that the control of Grupo Aeroméxico


                                               27
  20-11563        Doc 20      Filed 07/01/20 Entered 07/01/20 06:23:38                  Main Document
                                            Pg 28 of 94



shall at all times be in the hands of Mexican individuals or Mexican legal entities with

foreigners’ exclusion clauses or with a majority of Mexican capital stock. Any amendment to

the foreign investment restriction mechanisms included in its bylaws requires prior approval

from the Mexican General Directorate of Foreign Investment.

        60.      In February 2017, Delta consummated a public tender for the acquisition of

Grupo Aeroméxico’s common stock and exercised related acquisition options in March and July

2017, as a result of which Delta became the holder of 349,757,660 of the sole series of shares,

which represented 49.0% of Grupo Aeroméxico’s then-outstanding share capital. As of the

Petition Date, Delta owns the rights to 51.27% of the economic rights arising from the shares of

Grupo Aeroméxico and 49.0% of the voting rights arising from the shares of Grupo Aeroméxico.

Delta appoints only two out of fifteen directors on Grupo Aeroméxico’s board of directors and

does not have the right to veto any decisions of the board.

                                                 II.
                               Events Leading to the Chapter 11 Cases

        61.      Entering 2020, Aeroméxico was the leading airline in Mexico and sufficiently

capitalized to continue its operational initiatives and take advantage of its strategic partnerships.

However, due to worldwide travel restrictions and a collapse in consumer demand, the COVID-

19 pandemic has resulted in unprecedented harm to the global aviation industry.                         Many

commentators have characterized the pandemic as the worst crisis to ever affect the industry,

including United Airlines’ characterization of the pandemic as “the most disruptive global crisis

in the history of aviation.” 6 Numerous airlines have already filed for bankruptcy due to

pandemic-related losses, including the largest carrier in Latin America LATAM Airlines, Virgin

        6
           United Airlines, "United Expects To Have Approximately $17 Billion In Available Liquidity By
September 2020," June 15, 2020, https://hub.united.com/2020-06-15-united-expects-to-have-approximately-17-
billion-in-available-liquidity-by-september-2020-2646173793.html.

                                                      28
  20-11563      Doc 20      Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                          Pg 29 of 94



Australia, Colombia’s Avianca, and the United States regional carriers Compass Airlines and

Trans States Airlines.

        62.     The unprecedented effects of the COVID-19 pandemic on the global economy,

and on the aviation industry in particular, have significantly affected Aeroméxico’s operations

and its business plan. Since the World Health Organization declared the widespread outbreak of

the novel COVID-19 a global pandemic, countries around the world, including each of those in

which Aeroméxico primarily operates, announced severe travel restrictions and/or outright

closure of their borders. The impact of such restrictions and COVID-19 generally on the demand

for services in the aviation industry was almost instantaneous. Mexican domestic capacity was

reduced by as much as 75% and international capacity was reduced as much as 90%. As of the

Petition Date, Aeroméxico’s passenger flights are limited to 2,098, which reflects only roughly

12.2% of Aeroméxico’s routes prior to the COVID-19 crisis.

        63.     In addition, Aeroméxico’s operations have been affected by travel restrictions

imposed by the countries to which it operates. Countries such as Argentina, Brazil, Colombia,

Chile, and Canada have all closed their borders to international travel. There are also restrictions

on travel for non-nationals to Schengen countries and Japan among others. Aeroméxico has

been directly impacted by travel restrictions to 18 international markets usually served by direct

Aeroméxico flights.      In the months leading up to the Petition Date, 93% of the world’s

population have been impacted by travel restrictions as countries have taken preventive measures

to limit the spread of the virus and protect their citizens.

        64.     As the shutdowns continued, borders remained closed and passenger demand

decreased, Aeroméxico’s passenger business continued to dwindle. In addition, there is no




                                                  29
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                         Pg 30 of 94



certainty regarding the health policies and social distancing protocols, the duration thereof and

the associated expenses, under which Aeroméxico will need to operate going forward.

       65.     The COVID-19 pandemic arrived at a time when Aeroméxico’s balance sheet was

strong thanks to the efforts of its employees and its stakeholders. All of Aeroméxico’s profits in

recent years have been reinvested in the Company, which has allowed the Company to acquire

its own aircraft and be current with all obligations. Furthermore, Aeroméxico has responded

quickly to address the impact of the pandemic, as described above.

       66.     Immediately following the outbreak of COVID-19, Aeroméxico began taking the

necessary steps to protect the company while continuing its operations and meeting its

commitments to its employees, customers and other stakeholders. This has included significant

cost reduction and liquidity preservation in advance of the filing of these Chapter 11 Cases. For

example, Aeroméxico immediately entered into negotiations with its main suppliers, including

its fleet’s lessors and airport groups. Aeroméxico engaged directly with its various creditors and

counterparties to request accommodations based on the extraordinary circumstances surrounding

the COIVD-19 pandemic, including deferrals of upcoming payment obligations, and also

postponed all non-critical expenses for its operation or capital goods.

       67.      As discussed above, Aeroméxico has also implemented consensual salary

reductions of up to 50% for employees, as well voluntary unpaid leave programs for 30, 60 or 90

days. Aeroméxico has also reached various agreements with its various trade unions, which

allowed on average of over 50% of its fixed labor costs, with the precise extent of savings

dependent on the extent and duration of capacity adjustments.

       68.     In the weeks leading up to this filing, Aeroméxico successfully negotiated

payment deferrals with creditors and counterparties, resulting in payment deferrals of


                                                30
  20-11563        Doc 20       Filed 07/01/20 Entered 07/01/20 06:23:38                    Main Document
                                             Pg 31 of 94



approximately $83.3 million worth of payments.                   Although these deferrals have allowed

Aeroméxico to reduce its near-term cash expenditures and preserve existing liquidity, it has

necessarily resulted in an increase in the Debtors’ prepetition accounts payable, including to

taxing authorities, critical United States vendors, lienholders, vendors in Mexico and other non-

U.S. countries, and fuel suppliers.

        69.      The company also implemented several initiatives to generate additional liquidity

to protect its cash position. The negative effects of COVID-19 on passenger demand have been

more profound and persistent than expected, however, and these efforts have been insufficient to

guarantee that the Company can continue its operations without undergoing a major restructuring

process in the benefit of all its stakeholders.

        70.      In connection with its efforts to respond to unprecedented recent events,

Aeroméxico retained Davis Polk & Wardwell LLP as legal counsel, AlixPartners, LLP to

provide management support and strategic advice, Rothschild & Co and SkyWorks Capital, LLC

to provide financial advice, and Cervantes Sainz, S.C., as local Mexican counsel (the

professionals in this paragraph together, the “Restructuring Advisors”). Retainer amounts paid

in connection with certain of these retentions are held in bank accounts in New York.

        71.      Unfortunately, despite the Company’s previously-strong balance sheet and recent

cost-savings and liquidity-preserving measures, Aeroméxico’s liquidity position has deteriorated

significantly, culminating in the filing of these Chapter 11 Cases in order to, among other things,

prevent the exercise of remedies against the Debtors’ assets, including with regards to their

leased fleet assets.7 Ultimately, these Chapter 11 Cases represent the Debtors’ best opportunity


        7
           Aeroméxico is among several airlines to file for chapter 11 in the wake of the COVID-19 disruption. See
In re LATAM Airlines Group S.A., No. 20-11254 (JLG) (Bankr. S.D.N.Y. May 26, 2020); In re Avianca Holdings
S.A., No. 20-11133 (MG), (Bankr. S.D.N.Y. May 10, 2020); In re Ravn Air Group, No. 20-10755 (BLS), (Bankr. D.
Del. Apr. 5, 2020).

                                                       31
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 32 of 94



to ensure their stability, meet their obligations to their stakeholders and continue as a going

concern on the other side of the COVID-19 pandemic. Aeroméxico’s intention is to continue

serving those passengers still flying while preparing to welcome additional customers back as

travel prohibitions are lifted, demand for flights increases and the industry begins to recover.

Specifically, the Company plans to operate twice as many Mexican domestic flights in July as it

did in June and expects to increase its international operations four-fold over the same time.

With these adjustments, Aeroméxico expects to operate 6,000 flights in July. As countries start

to lift their border restrictions, the Company will continue resuming flights to more destinations.

Aeroméxico will also continue to apply the protocols it created through its new Health and

Sanitization Management System to protect the health of its clients and internal teams.

       72.     Through these proceedings, the Debtors intend to streamline ongoing operations

and reorganize prepetition obligations.      Given the current economic climate, the Debtors

currently have a surplus of aircraft in its fleet. Because fleet obligations comprise a significant

portion of the Debtors’ obligations, the Debtors may seek to reject, renegotiate and/or assume

and assign certain aircraft leases in order to revitalize the size and makeup of their fleet.

Similarly, the Debtors intend to use the substantive and procedural tools available in bankruptcy

to maximize the efficiency of their ongoing operations, including with respect to prepetition debt

and lease obligations, and to take advantage of current market conditions in order to renegotiate

certain key contractual relationships.

       73.     Ultimately, the Debtors expect to emerge from bankruptcy a strengthened airline

in a more favorable economic climate. In the meantime, the Debtors will make every effort to

continue to serve their customers that have come to depend on Aeroméxico’s service. The

Debtors have sufficient liquidity to continue operations in the ordinary course and intend to file a


                                                32
  20-11563          Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                             Pg 33 of 94



motion seeking approval of a secured debtor-in-possession (“DIP”) financing within thirty days

of the Petition Date. The Debtors are negotiating a delayed-draw DIP loan facility with various

parties as a comprehensive single tranche facility or a two tranche facility to augment liquidity.

                                                  III.
                                           First Day Motions

       74.          The Debtors filed the First Day Motions contemporaneously with the filing of

their chapter 11 petitions. In my opinion, the granting of each First Day Motion constitutes a

critical element in achieving a successful and smooth transition to chapter 11.

       75.          For a more detailed description of the First Day Motions than set forth below, I

respectfully refer the Court to the respective First Day Motions.            To the extent that this

Declaration and the provisions of any of the First Day Motions are inconsistent, the terms of the

First Day Motions shall control. Capitalized terms that are used in this Part III but not otherwise

defined herein shall have the meanings ascribed to them in the relevant First Day Motions

(including the term “Motion”), and all terms of reference such as “herein” or “hereto” shall refer

to the applicable First Day Motion.

             A. Administrative Motions

               i.      Debtors’ Motion for an Order Directing Joint Administration of Chapter 11
                       Cases (the “Joint Administration Motion”).

       76.          The Debtors seek entry of an order directing joint administration of these Chapter

11 Cases for procedural purposes only pursuant to Bankruptcy Rule 1015(b). Specifically, the

Debtors request that the Court maintain one file and one docket for all of the Chapter 11 Cases

under the lead case—that of Grupo Aeroméxico, S.A.B. de C.V.—and further, that an entry be

made on the docket of each of the Chapter 11 Cases of the Debtors to indicate the joint

administration of the estates.



                                                    33
  20-11563         Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                            Pg 34 of 94



       77.         Given the provisions of the Bankruptcy Code and the Debtors’ affiliation, joint

administration of these cases is warranted. Joint administration will avoid the preparation,

replication, service and filing, as applicable, of duplicative notices, applications and orders,

thereby saving the Debtors considerable expense and resources. The Debtors’ financial affairs

and business operations are closely related. Many of the motions, hearings and orders in these

Chapter 11 Cases will affect each Debtor and their respective estates. The rights of creditors will

not be adversely affected, as this Motion requests only administrative, and not substantive,

consolidation of the estates. Moreover, each creditor can still file its claim against a particular

estate. In fact, all creditors will benefit by the reduced costs that will result from the joint

administration of these Chapter 11 Cases. The Court also will be relieved of the burden of

entering duplicative orders and maintaining duplicative files.         Finally, supervision of the

administrative aspects of these Chapter 11 Cases by the U.S. Trustee will be simplified.

       78.         In my opinion, the relief requested in the Joint Administration Motion is in the

best interests of the Debtors’ estates, their creditors, and all other parties in interest and

constitutes a critical step toward achieving a successful and smooth transition to chapter 11.

Accordingly, on behalf of the Debtors, I respectfully submit that the Joint Administration Motion

should be granted.

             ii.      Debtors’ Motion for an Order (i) Extending the Time to File Schedules of
                      Assets and Liabilities, Schedules of Current Income and Expenditures,
                      Schedules of Executory Contracts and Unexpired Leases and Statements of
                      Financial Affairs and (ii) Waiving the Requirements to File Equity Lists and
                      Provide Notice to Equity Security Holders (the “Motion for Extension of
                      Time”).

       79.         The Debtors seek entry of an order (a) pursuant to Bankruptcy Rule 1007(c),

extending the 14-day period to file the Schedules for an additional 20 days, without prejudice to

the Debtors’ ability to request additional time should it become necessary, and (b) pursuant to

                                                  34
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 35 of 94



Bankruptcy Rule 1007(a)(3), waiving the requirement to file the Equity Lists and, pursuant to

Bankruptcy Rule 2002(d), the requirement to give notice of the order for relief to all equity

security holders of the Debtors.

       80.     Due to the complexity of their operations, the overwhelming number of contracts

to which the Debtors are party and the numerous other matters that the Debtors must attend to in

connection with filing these cases, the Debtors anticipate that they will be unable to complete the

Schedules for the four Debtor entities in the 14 days provided under Bankruptcy Rule 1007(c).

       81.     To prepare their Schedules, the Debtors must compile information from books,

records and documents relating to potentially tens of thousands of claims, assets and contracts.

This information is voluminous and is located in numerous places throughout the Debtors’

organization. Collection of the necessary information requires an enormous expenditure of time

and effort on the part of the Debtors and their employees. Additionally, because all invoices

related to prepetition goods and services have not yet been received and/or entered into the

Debtors’ accounting system, it may be some time before the Debtors have access to all of the

required information to prepare the Schedules.

       82.     Unavoidably, the Debtors’ primary focus has been on preparing these complex

cases for filing and reacting to the events surrounding the filing. While the Debtors, with the

help of their professional advisors, are mobilizing their employees to work diligently and

expeditiously on the preparation of the Schedules, resources are strained. Not only have the

same employees with the expertise to complete the Schedules been diligently preparing for the

chapter 11 filing, they have also been occupied by numerous other restructuring-related work

streams.




                                                 35
  20-11563           Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                            Pg 36 of 94



        83.      Given the numerous critical operational matters that the Debtors’ accounting and

legal personnel must address in the early days of these Chapter 11 Cases, I believe that with the

20-day extension requested, the Debtors will be able to focus their attention on business

operations to maximize the value of the Debtors’ estates during the first critical postpetition

months. I believe this will help the Debtors make a smooth transition into chapter 11 and,

therefore, maximize the value of the Debtors’ estates to the benefit of creditors and all parties in

interest.

        84.      In my opinion, the relief requested in the Schedules Motion is in the best interests

of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a critical

element in achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of

the Debtors, I respectfully submit that the Schedules Motion should be granted.

              iii.     Motion of Debtors for an Order (i) Waiving the Requirement to File a List of
                       Creditors and Authorizing Preparation of a Consolidated List of Creditors in
                       Lieu of Submitting a Formatted Mailing Matrix, (ii) Authorizing the Debtors
                       to File a Consolidated List of the Debtors’ Thirty Largest Unsecured
                       Creditors and (iii) Establishing Procedures for Notifying Creditors of the
                       Commencement of the Debtors’ Chapter 11 Cases (the “Creditors List
                       Motion”).

        85.      The Debtors seek entry of an order: (a) waiving the requirement to file a list of

creditors, co-debtors and parties to executory contracts on the Petition Date as required by

section 521(a)(1) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1), Local Bankruptcy Rule

1007-1 and General Orders M-133, M-137, M-138 and M-409 (the “Standing Orders”) of the

United States Bankruptcy Court for the Southern District of New York (collectively, the “Notice

Rules”) and authorizing the Debtors to prepare a consolidated, electronic list of creditors in lieu

of submitting a formatted mailing matrix; (b) authorizing the Debtors to file a single consolidated

list of the Debtors’ thirty largest unsecured creditors; and (c) authorizing the implementation of


                                                   36
  20-11563       Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                          Pg 37 of 94



certain procedures (the “Procedures”) for notifying creditors of the commencement of the

Chapter 11 Cases and of the meeting of creditors to be held pursuant to section 341 of the

Bankruptcy Code using a notice to creditors and other parties in interest announcing the

commencement of these Chapter 11 Cases (the “Notice of Commencement”).

        86.     Under Bankruptcy Rule 1007(d), a debtor is required to file “a list containing the

name, address and claim of the creditors that hold the 20 largest unsecured claims, excluding

insiders . . . .” Fed. R. Bankr. P. 1007(d). Requiring each Debtor to file a list of its top twenty

creditors would place an undue burden on the Debtors.            Therefore, the Debtors request

authorization to file a consolidated list of the Debtors’ thirty largest unsecured creditors

(“Consolidated Top 30 List”).

        87.     Authorizing the Debtors to file a single, consolidated list of the Debtors’ thirty

largest unsecured creditors will allow the Debtors to devote more time and resources to

continuing operations and filing these Chapter 11 Cases. Additionally, the Debtors believe that a

Consolidated Top 30 List will be advantageous to the Office of the United States Trustee for the

Southern District of New York by making a greater number of creditors potentially available for

service on an official committee of unsecured creditors and will aid in any potential efforts to

communicate with these creditors regarding potential service.

        88.     Bankruptcy Rule 2002(a) provides, in relevant part, that “the clerk, or some other

person as the court may direct, shall give the debtor, the trustee, all creditors and indenture

trustees at least 21 days’ notice by mail of: the meeting of creditors under § 341 or § 1104(b) of

the Code.” Furthermore, Bankruptcy Rule 2002(f) provides that notice of the order for relief

shall be sent by mail to all creditors.




                                                37
  20-11563         Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                          Pg 38 of 94



       89.     In light of the requirement to notify parties in interest of the commencement of

these Chapter 11 Cases and the meeting of creditors, the Debtors seek authority to have the

Notice and Claims Agent undertake the mailing of the Notice of Commencement to creditors at

least 21 days before the meeting of creditors to be held pursuant to section 341 of the Bankruptcy

Code (the “Section 341 Meeting”).

       90.     In addition to mailing the Notice of Commencement to the Debtors’ creditors, the

Debtors propose to publish, at least 21 days before the date on which the Section 341 Meeting is

to be held, the Notice of Commencement in English and in Spanish (a) once in the national and

international editions of the Wall Street Journal, New York Times, and/or a comparable

newspaper with national/international circulation, and in El Economista, a Mexican newspaper

of national circulation, and (b) on the website to be established by the Notice and Claims Agent

and the Debtors’ website. The Debtors are confident that these publications will be most likely

to reach those creditors who may not have received notice by mail.

       91.     The proposed Procedures are beneficial to the Debtors’ estates and to the Debtors’

creditors because they provide actual notice to all of the Debtors’ creditors in an efficient and

cost-effective manner.

       92.     In my opinion, the relief requested in the Creditors List Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical step toward achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the Creditors List Motion should be granted.

             iv.     Motion of Debtors for Entry of an Order Implementing Certain Notice and
                     Case Management Procedures (the “Case Management Motion”).

       93.     The Debtors seek entry of an order implementing certain notice and case

management procedures.

                                                  38
  20-11563         Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                           Pg 39 of 94



        94.     The Case Management Motion, if granted, will ensure that these Chapter 11 Cases

are administered efficiently and economically, by, among other things, limiting service of Court

Filings to those parties that have an interest in the subject matter thereof, authorizing electronic

service and fixing monthly Omnibus Hearings. Given the size and scope of these Chapter 11

Cases, the Case Management Motion will, among other things, reduce the administrative and

financial burden that would otherwise be placed on the Debtors and other parties in interest who

file documents in these Chapter 11 Cases, provide ample opportunity to parties in interest to

prepare for and respond to matters before the Court, and ensure prompt and appropriate notice of

matters affecting parties’ interests.

        95.        I believe that the relief requested in the Case Management Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the relief requested in the Case Management

Motion should be granted.

              v.     Application of Debtors for Authorization to Retain and Employ Epiq
                     Corporate Restructuring, LLC as Claims and Noticing Agent Nunc Pro Tunc
                     to the Commencement Date (the “Claims and Noticing Agent Motion”).

        96.     The Debtors seek entry of an order appointing Epiq as Claims and Noticing Agent

in order to assume full responsibility for the distribution of notices and the maintenance,

processing, and docketing of proofs of claim filed in the Debtors’ Chapter 11 Cases, effective

nunc pro tunc to the Commencement Date. The Debtors’ selection of Epiq to act as Claims and

Noticing Agent has satisfied the Court’s Protocol for the Employment of Claims and Noticing

Agents under 28 U.S.C. § 156(c), in that the Debtors have obtained and reviewed engagement

proposals from at least two (2) other court-approved claims and noticing agents to ensure

selection through a competitive process. Moreover, I submit, based on all engagement proposals
                                                  39
  20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                           Pg 40 of 94



obtained and reviewed, that Epiq’s rates are competitive and reasonable given Epiq’s quality of

services and expertise.

       97.       The Debtors anticipate that there will be in excess of 1,000 entities to be noticed.

In view of the number of anticipated notice parties and claimants, and the complexity of the

Debtors’ business, the appointment of a claims and noticing agent is both necessary and in the

best interests of both the Debtors’ estates and their creditors. By appointing Epiq as the Claims

and Noticing Agent in these Chapter 11 Cases, the distribution of notices and the processing of

claims will be expedited, and the Office of the Clerk of the Bankruptcy Court will be relieved of

the administrative burden of processing what may be an overwhelming number of claims.

       98.       Epiq is one of the country’s leading chapter 11 administrators, with experience in

noticing, claims administration, solicitation, balloting, and facilitating other administrative

aspects of Chapter 11 Cases.        Epiq has substantial experience in matters of this size and

complexity and has acted as the official notice and claims agent in many large bankruptcy cases

pending in this District and other districts nationwide.

       99.       In view of the number of anticipated claimants and the complexity of the Debtors’

businesses, on behalf of the Debtors, I respectfully submit that the Epiq’s Application should be

granted.

             B. Operational Motions Requesting Immediate Relief

               i.     Motion of Debtors for an Order Authorizing (i) Debtors to Continue to Use
                      Existing Cash Management System and Maintain Existing Bank Accounts and
                      Business Forms and (ii) Financial Institutions to Honor and Process Related
                      Checks and Transfers (the “Cash Management Motion”).

       100.      The Debtors seek entry of interim and final orders authorizing the Debtors to (a)

continue to operate their prepetition Cash Management System (as defined in the Cash

Management Motion), (b) fund the operations of affiliates and subsidiaries, (c) maintain the

                                                  40
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 41 of 94



Debtors’ existing bank accounts including, but not limiting to, those opened within any Mexican

trust and under the name of any Mexican trustee acting as trustee of said trusts where the Debtors

act as settlors and first or second beneficiaries, and (d) maintain the Debtors’ existing business

forms, in each case in the ordinary course of business and consistent with prepetition practice.

       101.    The Debtors further request interim and final orders to (a) authorize all Banks to

receive, process, honor and pay any and all checks, drafts and other forms of payment, including

fund transfers, on account of the Cash Management System, whether such checks or other

requests were submitted before, on or after the Petition Date, (b) authorize the Banks (as defined

in the Cash Management Motion) to rely on the representations of the Debtors as to which

checks and fund transfers are subject to the Cash Management Motion, provided that no Bank

shall have any liability to any party for relying on such representations, (c) prohibit the Banks

from placing any holds on, or attempting to reverse, any automatic transfers to any account of the

Cash Management System, and (d) authorize the Debtors to issue new postpetition checks or

effect new postpetition fund transfers to replace any checks, drafts and other forms of payment

which may be dishonored or rejected and to reimburse any expenses that may be incurred as a

result of any Bank’s failure to honor a prepetition check or other form of payment.

       102.    Given the Debtors’ operations, as well as the goal of preserving and enhancing

their respective going concern values, a successful reorganization of the Debtors’ businesses

simply cannot be accomplished if there is substantial disruption to the Cash Management

System, including the intercompany transfers made thereunder. It is essential that the Debtors be

permitted to continue to consolidate the management of their cash and transfer monies from

entity to entity as necessary and appropriate to continue the operation of their businesses. If the

Debtors were required to dismantle the Cash Management System, it would wreak havoc on their


                                                41
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38              Main Document
                                         Pg 42 of 94



day-to-day operations and their accounting practices and impair the Debtors’ ability to generate

timely reports of transactions and balances.

       103.    In addition, it would be very time consuming, difficult and costly for the Debtors

to establish an entirely new system of accounts and new cash management system, and doing so

would disrupt the Debtors’ relationships with their key customers and suppliers/vendors. The

attendant delays from opening new accounts, revising cash management procedures and

instructing customers to redirect payments would harm the Debtors’ ability to operate their

businesses while pursuing these arrangements. Under the circumstances, maintenance of the

Cash Management System is essential and in the best interests of the Debtors’ estates.

Furthermore, preserving the “business as usual” atmosphere and avoiding the unnecessary and

costly distractions that would inevitably be associated with any substantial disruption in the Cash

Management System will facilitate the Debtors’ reorganization efforts.

       104.    The Debtors also seek authorization to implement changes to the Cash

Management System in the ordinary course of business, including opening any additional bank

accounts, or closing any existing Bank Account as they may deem necessary and appropriate.

The Debtors request that the Court authorize the Banks to honor the Debtors’ requests to open or

close, as the case may be, such bank accounts or additional bank accounts, provided, however,

that, unless otherwise ordered by this Court, any new bank account shall be with (i) a bank

insured by the FDIC and that is organized under the laws of the United States or any State

therein, (ii) a bank designated as an Authorized Depository under the U.S. Trustee Guidelines or

(iii) any other bank, as the Debtors may determine upon consultation with the U.S. Trustee.

       105.    I believe that the relief requested in the Cash Management Motion is in the best

interests of the Debtors’ estates, their creditors and all other parties in interest and constitutes a


                                                 42
  20-11563          Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                             Pg 43 of 94



critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the relief requested in the Cash Management

Motion should be granted.

              ii.      Motion of Debtors for Entry of Interim and Final Orders Authorizing the
                       Debtors to Continue and Renew their Letter of Credit and Surety Bond
                       Programs (the “Letter of Credit and Surety Bond Motion”).

       106.         The Debtors request authorization to maintain, continue and renew, in their sole

discretion, their Letter of Credit and Surety Bond Programs (as defined below) on an

uninterrupted basis and in accordance with the same practices and procedures, including, but not

limited to, the maintenance of cash collateral, as were in effect before the Petition Date. This

authority would include permitting the Debtors (i) to pay all amounts arising under the Letter of

Credit and Surety Bond Programs due and payable after the Petition Date, (ii) to renew or obtain

new letters of credit and surety bonds as needed in the ordinary course of business, including, but

not limited to, as may be required by law or judicial authority, (iii) directing any non-Debtor

subsidiaries who have obtained letters of credit or letters of credit and surety bonds on the

Debtors’ behalf to do the foregoing, as applicable. If the requested relief is not granted and the

Letter of Credit and Surety Bond Programs are interrupted, lapses or terminates, the Debtors’

operations could be immediately and irreparably harmed, thereby endangering the Debtors’

successful reorganization and substantially harming all creditors.          The Debtors also seek

authority, but not direction, under section 365 of the Bankruptcy Code to, in their sole discretion,

assume the Indemnity Agreements (defined below) and continue all obligations thereunder.

       107.         In the ordinary course of their businesses, the Debtors and certain non-Debtor

wholly-owned subsidiaries are required to provide to third parties letters of credit and surety

bonds to secure the Debtors’ payment or performance of certain obligations required by law,

including, without limitation: (a) obligations owed to municipalities, (b) obligations associated
                                                   43
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                         Pg 44 of 94



with operations, (c) contractual or permit obligations, (d) airport obligations and (e) customs

requirements. Failure to provide, maintain or to timely replace these letters of credit and surety

bonds could jeopardize the Debtors’ ability to conduct their operations.

        108.   Unlike an insurance policy, if an Issuer incurs a loss on a surety bond, it is entitled

to recover the full amount of that loss from the principal. This right to indemnity is typically

memorialized in an indemnity agreement between the Issuer and the principal, the execution of

which is generally required by the Issuer as a precondition to the issuance of a bond. The

Debtors are a party to a number of such indemnity agreements (together, the “Indemnity

Agreements”). Pursuant to the Indemnity Agreements, the Debtors have agreed to indemnify

certain parties from any loss, cost, damage or expense they may incur by reason of their

execution of any bonds on behalf of Debtors. By this Motion, the Debtors seek the authority, but

not the obligation, to honor those Indemnity Agreements under section 365 of the Bankruptcy

Code.

        109.   Based on the current financial status of the Debtors, it is unlikely that the Debtors

will be able to renew or obtain replacement letters of credit or surety bonds on an unsecured

basis and in some cases capacity may not be available even on a secured basis. In order to be

able to give the financial assurances the Debtors will be required to provide in order to continue

their business operations during the reorganization process, the Debtors must maintain the

existing Letter of Credit and Surety Bond Programs and may need additional letter of credit and

bonding capacity not currently provided by the Letter of Credit and Surety Bond Programs.

        110.   Accordingly, to operate their businesses, which require the Letter of Credit and

Surety Bond Programs, the Debtors will have to either renew or replace their existing letters of




                                                 44
  20-11563              Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38                    Main Document
                                               Pg 45 of 94



credit and surety bonds, and will most likely have to maintain collateral arrangements similar to

those currently in place.

        111.        I believe that if the Debtors are not permitted to continue to maintain their Letter

of Credit and Surety Bond Program in its current form, it would cause immediate and irreparable

harm by endangering the Debtors’ ability to maintain sufficient surety bonds, which are

necessary for their operations.

        112.        In my opinion, the relief requested in the Surety Bonds Motion is in the best

interests of the Debtors’ estates, their creditors and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the Surety Bonds Motion should be granted.

                 iii.     Motion of Debtors for Authorization, but not Direction, to (i) Enter into
                          Derivative Contracts and (ii) Pledge Collateral under Derivative Contracts
                          (the “Derivative Contracts Motion”).

        113.        The Debtors seek authority, but not direction, to (a) continue entering into,

“rolling over,” adjusting, modifying, and settling Derivative Contracts to hedge the Debtors’ risk

of fluctuations in jet fuel prices, changes in interest rates and exchange rates (if deemed

necessary)8, and to (b) perform all such actions necessary or appropriate to implement, execute,

and perform these transactions, including paying premiums, posting letters of credit, entering

into escrow agreements, opening and funding escrow accounts, posting collateral or margin,

prepayment, taking physical delivery of commodities, and effecting settlement of Derivative

Contracts.

        114.        The Debtors’ businesses are sensitive to fluctuations in jet fuel prices and interest

rates, exchange rates and other prices and rates.                    Accordingly, the Debtors’ global risk

        8
             As discussed in the Derivatives Motion, the Debtors do not currently have any exchange rate Derivative
Contracts.

                                                          45
  20-11563       Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                         Pg 46 of 94



management policy focuses on mitigating risks of jet fuel prices, interest rates, exchange rates

and fleet flexibility maintenance. For fuel costs in particular, the Debtors have a policy to

procure financial derivatives to hedge between 40% to up to 60% of their jet fuel consumption

requirements for the upcoming 12 months, on a continuous basis.           To effectuate this risk

management policy, the Debtors are currently party to and will continue to enter into derivatives

contracts that reduce the risks associated with some of these fluctuations and from time to time

the Debtors may enter into derivative contracts, including forward contracts, swap contracts,

option contracts, or combinations of the foregoing (collectively, “Derivative Contracts”).

        115.    To effectively manage the risks inherent in the Debtors’ business, the Debtors

must be able to continue to enter into Derivative Contracts and must be able to maintain the

confidentiality of the basic terms of the Derivative Contracts.      Given the confidential and

immediate nature of entering into Derivative Contracts, it is impractical and counterproductive to

require the Debtors to seek separate approval of each Derivative Contract.

        116.    Furthermore, Derivative Contracts typically include provisions for credit support

and obligations to post margin. Posting of margin requires participants to periodically deposit

money with their counterparties based on the mark-to-market values of the Derivative Contracts

and potential future changes in value.      A re-evaluation of the credit support requirement

generally occurs periodically throughout the term of each Derivative Contract. Re-evaluation

often results in one party having either to provide additional collateral or return some of the

existing collateral.

        117.    Thus, under certain prepetition Derivative Contracts, as well as Derivative

Contracts the Debtors may enter into postpetition, they may be required to pledge certain of the




                                               46
  20-11563        Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                          Pg 47 of 94



Debtors’ assets to the counterparty in circumstances where the Debtors’ obligations to the

counterparty exceed a predetermined threshold.

       118.    The Debtors are concerned that without the express authority to pledge collateral

under certain Derivative Contracts, counterparties may refuse to enter into the Derivative

Contracts. Therefore, to preserve the value of the Debtors’ estates, the Debtors request the

express authority to pledge collateral under Derivative Contracts.            Inability to enter into

Derivative Contracts could (a) cause disruption to the Debtors’ operations and (b) expose the

Debtors’ ability to successfully reorganize to fluctuations in jet fuel prices, interest rates, or

exchange rates.

       119.    Furthermore, the posting of collateral may not result in any net loss to the Debtors.

The counterparties will realize on their collateral only if the Debtors owe the counterparties

money. The Debtors will owe money to counterparties for the Derivative Contracts, and the

collateral that has been posted will be at risk, only when the prices of jet fuel, interest rates or

exchange rates, as the case may be, become favorable to a counterparty. In these situations,

although the Debtors may owe money on account of the Derivative Contracts, the Debtors’

businesses may have benefited from the favorable prices of the jet fuel, interest rates and

exchange rates. Consequently, the losses from the Derivative Contracts, if any, may be offset by

gains in the Debtors’ operations.       Thus, the significant positive benefits of the Debtors’

derivative strategy can be realized only by the Debtors continuing their prepetition practices.

       120.    I believe that the relief requested in the Derivative Contracts Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on




                                                  47
  20-11563         Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                          Pg 48 of 94



behalf of the Debtors, I respectfully submit that the relief requested in the Derivative Contracts

Motion should be granted.

           C. Employee, Customer and Operational Matters

              i.     Motion of Debtors for an Order Authorizing (i) Debtors to (a) Pay Prepetition
                     Wages, Salaries, Employee Benefits and Other Compensation and (b)
                     Maintain Employee Benefits Programs and Pay Related Administrative
                     Obligations, (ii) Employees and Retirees to Proceed With Outstanding
                     Workers’ Compensation Claims and (iii) Financial Institutions to Honor and
                     Process Related Checks and Transfers (the “Wages Motion”).

       121.     The Debtors seek entry of an order (a) authorizing, but not directing, the Debtors

to pay, in their sole discretion, all or a portion of the amounts owing (and associated costs) under

or related to Wages, Executive VP Compensation, Withholding Obligations, Reimbursement

Obligations, Relocation Obligations, Health and Welfare Plan Obligations, Vacation Obligations,

S&A Obligations, Retirement Plans, Supplemental Savings Plans, Savings Plans, Severance

Obligations, Workers’ Compensation Obligations, Financing Agreement Payments, Non-Insider

STIP Obligations and Other Employee Programs, (b) unless otherwise set forth in the Wages

Motion, authorizing, but not directing, the Debtors to continue, in their sole discretion, their

plans, practices, programs and policies for their Employees and Retirees, as those plans,

practices, programs and policies were in effect as of the Petition Date and as may be modified,

terminated, amended or supplemented in the ordinary course of business from time to time, in

their sole discretion, and to make payments pursuant to such plans, practices, programs and

policies in the ordinary course of business, as well as to pay related administrative obligations,

(c) permitting Employees and Retirees holding claims under the Workers’ Compensation

Programs to proceed with such claims in the appropriate judicial or administrative fora and to

permit insurers to continue to access collateral and security provided by the Debtors pursuant to

the Workers’ Compensation Programs and (d) authorizing applicable banks and other financial

                                                 48
  20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                           Pg 49 of 94



institutions to receive, process and pay any and all checks drawn on the Debtors’ payroll and

general disbursement accounts and automatic payroll and other transfers to the extent that those

checks or transfers relate to any of the foregoing.

       122.     Absent the relief requested, the Debtors’ employees will suffer undue hardship

and, in many instances, serious financial difficulties, as the amounts in question are necessary to

enable the employees to meet their personal financial obligations. Moreover, based on the

centrality of employee issues in past airline bankruptcies, the Debtors believe that, absent the

requested relief, the stability of the business operations and the success of these Chapter 11

Cases will be undermined.

       123.     I believe that the relief requested in the Wages Motion is in the best interests of

the Debtors’ estates, their creditors and all other parties in interest and constitutes a critical

element in achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of

the Debtors, I respectfully submit that the relief requested in the Wages Motion should be

granted.

              ii.     Motion of Debtors for Entry of Interim and Final Orders Authorizing (i)
                      Debtors to Honor Prepetition Obligations to Customers and Related Third
                      Parties and to Otherwise Continue Customer Programs, (ii) Relief from Stay
                      to Permit Setoff in Connection with the Customer Programs and (iii)
                      Financial Institutions to Honor and Process Checks and Transfers (the
                      “Customer Programs Motion”).

       124.     By the Customer Programs Motion, the Debtors request entry of an Interim Order

and Final Order authorizing but not directing them in their business judgment to (a) perform and

honor such of their prepetition obligations related to the Club Premier loyalty program, advance

ticket sales, promotional programs, ticket refunds, ticket vouchers, frequent flyer credit card

programs, travel agency and tour operator programs, airport lounge programs, corporate

incentive programs, charter and cargo programs as they deem appropriate and (b) continue,

                                                 49
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 50 of 94



renew, replace, implement new, and/or terminate such agreements as they deem appropriate, in

each case in the ordinary course of business and without further application to the Court.

       125.    The Debtors have obligations to their customers for airline travel tickets that were

purchased prepetition but have not yet been used. The Debtors also have obligations from

various sales tools and promotional programs, including, but not limited to, credits for airline

travel, vouchers, passes to airport lounges, coupons, travel certificates, upgrade award

certificates, and they also issue non-cash travel authorizations. Further, in response to the

COVID-19 pandemic, for any ticket booked between March 1, 2020 and June 30, 2020,

Aeroméxico has offered customers with qualifying tickets the option to receive a voucher valid

until April 30, 2021. The Debtors also provide travel vouchers to passengers that experienced

delays or losses from irregular operations, such as canceled or delayed flights and lost, damaged,

or delayed delivery of baggage. Additionally, the Debtors make payments for hotel stays, meals,

and other services to passengers for certain travel disruptions, including, but not limited to,

overbooking, cancelations, flight delays and claims for lost, damaged or delayed delivery of

baggage.

       126.    The Debtors most significant Customer Program is the Club Premier Loyalty

Program, which has approximately 6.7 million members. In 2010, the Debtors transferred Club

Premier to PLM. Through Club Premier, members earn points and kilometers each time they fly

with the Debtors and by using the services of participating bank credit cards or through

purchases with the more than 100 Club Premier participants, including hotel chains and car

rental companies, which members can use to redeem various awards.

       127.    Frequent flyer programs like Club Premier have been adopted by most major air

carriers and are considered an important marketing tool for developing brand loyalty among


                                                50
  20-11563           Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                            Pg 51 of 94



travelers and accumulating demographic data pertaining to business flyers. Even though Club

Premier is maintained by PLM (itself majority owned by the Debtors) and not by the Debtors,

the program is essential to building and maintaining a loyal customer base, among both business

and leisure travelers. Honoring the Club Premier obligations will not involve any cash expense

above those costs normally incurred in providing travel to passengers. However, the benefits of

the Club Premier Program cannot be overstated, and maintaining the Club Premier Program is a

critical element of the Debtors’ reorganization efforts.

       128.      Failure to maintain the customer programs consistent with the Debtors’ past

business practices, customers will likely lose confidence in the Debtors’ ability to reorganize.

There is no reason to think that the Debtors’ loyal customers would stay loyal when they resume

flying if the Debtors did not honor the customer program obligations. Ultimately, the damage

from refusing to honor these obligations far exceeds the cost associated with honoring

prepetition obligations and continuing these practices. The relief requested in the Customer

Programs Motion will protect the Debtors’ goodwill during this critical time and enhance the

Debtors’ ability to generate revenue.

       129.      I believe that the relief requested in the Customer Programs Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and facilitates

achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of each the

Debtors, I respectfully submit that the relief requested in the Customer Programs Motion should

be granted.

              iii.     Debtors’ Motion for an Order Authorizing (i) Debtors to Pay Certain
                       Prepetition Taxes, Governmental Assessments and Fees and (ii) Financial
                       Institutions to Honor and Process Related Checks and Transfers (the “Taxes
                       Motion”).

       130.          The Debtors request entry of an Interim Order and a Final Order, authorizing,

                                                  51
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 52 of 94



but not directing, the Debtors to pay certain taxes and business license, compliance and

regulatory fees to various foreign, federal, state, county and city taxing, licensing and regulatory

authorities, whether asserted before, on or after the Petition Date, and without prejudice to the

Debtors’ rights to contest the amounts of any Taxes and Fees on any grounds available under

applicable law. The Debtors also respectfully request that the Interim Order and the Final Order

(a) authorize and direct all applicable banks and other financial institutions to receive, process,

honor and pay any and all checks, drafts and other forms of payment, including fund transfers,

on account of the Taxes and Fees, whether such checks or other requests were submitted before,

on or after the Petition Date; (b) authorize the Banks to rely on the representations of the Debtors

as to which checks and fund transfers are subject to this Motion, provided that no Bank shall

have any liability to any party for relying on such representations; (c) prohibit the Banks from

placing any holds on, or attempting to reverse, any automatic transfers on account of the Taxes

and Fees; and (d) authorize the Debtors to issue new postpetition checks or effect new

postpetition fund transfers to replace any checks, drafts and other forms of payment, which may

be dishonored or rejected and to reimburse any expenses that may be incurred as a result of any

Bank’s failure to honor a prepetition check or other form of payment.

       131.      In the ordinary course of business, the Debtors collect and incur various Taxes

and Fees, including income taxes, VAT and sales taxes, and Airline Taxes and Fees (as defined

below), among other taxes. The Debtors remit the Taxes and Fees to Governmental Authorities.

In addition to the more generally applicable Taxes and Fees, the Debtors collect, incur and remit

several taxes and fees attributable to their operations as an international airline (the “Airline

Taxes and Fees”). The Airline Taxes and Fees include: (i) customs, immigration and security

fees (including the Mexican Tourism Tax (DNI)); (ii) taxes and fees assessed for flying over, or


                                                52
  20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38              Main Document
                                           Pg 53 of 94



landing in, a particular jurisdiction (including Servicios a la Navegacion en el Espacio Aereo

Mexicano (SENEAM) fees which are incurred when operating within Mexican airspace) and (iii)

national tourism taxes related to education and social welfare initiatives.

       132.         Moreover, the Debtors also seek to pay prepetition Taxes and Fees in order to

forestall Governmental Authorities from taking actions that might interfere with the Debtors’

successful reorganization, including restricting the Debtors´ principal activities (such as

requesting advance payments for any Airlines Taxes and Fees, as defined below) or blocking the

receipt or renewal of permits required for the Debtors’ continued operations or possibly bringing

personal liability actions against directors, officers and other employees in connection with non-

payment of Taxes and Fees, among other possible Governmental Authority actions. Actions

against the Debtors’ directors, officers and other employees would likely distract key personnel,

whose full-time attention to the Debtors’ reorganization efforts is required, and would likely

cause potential business disruptions. Any such business disruptions would likely erode the

Debtors’ customer base and negatively impact these Chapter 11 Cases. Accordingly, the Debtors

submit that the proposed relief is in the best interest of the Debtors’ estates.

       133.         I believe that the relief requested in the Taxes and Fees Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and constitutes a

critical element in achieving a successful and smooth transition to chapter 11. Accordingly, on

behalf of the Debtors, I respectfully submit that the relief requested in the Taxes and Fees

Motion should be granted.

              iv.     Motion of Debtors for Entry of Interim and Final Orders Authorizing (i) The
                      Debtors to Continue and Renew their Liability, Property, Casualty and Other
                      Insurance Policies and Honor All Obligations in Respect Thereof and (ii)
                      Financial Institutions to Honor and Process Related Checks and Transfers
                      (the “Insurance Motion”).


                                                  53
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 54 of 94



       134.      The Debtors seek entry of interim and final orders (a) authorizing, but not

directing, them to maintain, continue, renew or purchase, in their sole discretion, Insurance

Policies (defined below) on an uninterrupted basis and in accordance with the practices and

procedures in effect before the Petition Date and (b) allowing the Debtor’s financial institutions

to receive, process, honor and pay checks or wire transfers used by the Debtors to pay the

foregoing. This would include (a) paying all amounts arising under the Insurance Policies,

including, but not limited to, any Brokers Fees (defined below), whether due and payable before,

on or after the Petition Date and (b) renewing or obtaining new insurance policies as needed in

the ordinary course of business (including creating, capitalizing, and obtaining insurance from a

captive insurance company or a segregated account within a licensed insurer as described

herein).

       135.      The Debtors require various liability, casualty, property and other insurance,

reinsurance and risk control programs in the ordinary course of their businesses (the

“Insurance Policies”), which they maintain through several private insurance carriers (the

“Insurance Carriers”). A summary of the Debtors’ principal Insurance Policies is set forth on

Exhibit C attached to the Insurance Motion.

       136.      The Insurance Policies include coverage for, among other things, war, terrorism,

operation of aircraft, property damage, ground handling operators liability, operation of

automobiles, officers’ or directors’ liability, civil liability, transport/cargo and various other

property-related and general liabilities. All of the Insurance Policies are essential to the ongoing

operation of the Debtors’ businesses.

       137.      The Insurance Policies renew on various dates throughout the year.             The

premiums for most of the Insurance Policies (collectively, the “Insurance Premiums”) are


                                                54
  20-11563       Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                          Pg 55 of 94



determined annually and are due either in their entirety at policy inception or via installments

through the policy term. In Mexico, the Debtors make such payments directly to the Insurance

Carriers. Outside of Mexico, Brokers’ Fees and Insurance Premiums are typically paid together

through the applicable Broker.

        138.      The nature of the Debtors’ businesses and the extent of their operations makes it

essential for the Debtors to maintain their Insurance Policies on an ongoing and uninterrupted

basis. The nonpayment or delayed payment of any premiums, deductibles or related fees under

the Insurance Policies could result in one or more of the Insurance Carriers terminating or

declining to renew their insurance policies or refusing to enter into new insurance policies with

the Debtors in the future. If any of the Insurance Policies lapse without renewal, the Debtors

could be in violation of applicable law, resulting in a loss of licenses and therefore loss of the

ability to operate their business, which would result in immediate and irreparable harm to the

Debtors and their estates. Allowing the Insurance Policies to lapse without renewal could also

result in exposure to substantial liability for personal, contractual and/or property damages, to the

detriment of all parties-in-interest.

        139.      The Debtors are compelled by sound business practice to maintain essential

insurance coverage. Any interruption in such coverage would expose the Debtors to a variety of

risks, including the possible (a) incurrence of direct liability for the payment of claims that

otherwise would have been covered by the Insurance Policies, (b) incurrence of material costs

and other losses that otherwise would have been reimbursed, such as attorneys’ fees for certain

covered claims, (c) inability to obtain similar types and levels of insurance coverage,

(d) incurrence of higher costs for reestablishing lapsed policies or obtaining new insurance

coverage and (e) incurrence of direct liability for failing to maintain required insurance coverage.


                                                 55
  20-11563         Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                           Pg 56 of 94



       140.        I believe that the relief requested in the Insurance Motion is in the best interests

of the Debtors’ estates, their creditors and all other parties in interest and constitutes a critical

element in achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of

the Debtors, I respectfully submit that the relief requested in the Insurance Motion should be

granted.

              i.     Motion of Debtors for Interim and Final Orders (i) Authorizing Debtors to
                     Honor Interline Agreements, Clearinghouse Agreements, Industry
                     Agreements, Protection Agreements, Alliance Agreements, Delta Airlines
                     Agreements, Club Premier Loyalty Program Agreements and Prepetition
                     Obligations Related Thereto, (ii) Modifying the Automatic Stay Solely to the
                     Extent Necessary to Effectuate the Intended Relief and (iii) Authorizing
                     Financial Institutions to Honor and Process Related Checks and Transfers
                     (the “Airline Contracts Motion”).

       141.     The Debtors seek entry of interim and final orders authorizing, but not directing,

the Debtors to (a) assume various agreements including multilateral agreements, clearinghouse

agreements, industry agreements, protection agreements, alliance agreements, strategic

partnership agreements, and Club Premier Agreements that the Debtors are party to, along with

certain other contractual agreements integral to the Debtors’ airline business with third parties

(the “Critical Airline Agreements”) pursuant to specified assumption procedures, to the extent

the Debtors deem, in their sole direction and discretion, that the assumption of such agreements

is in the best interest of the estates, (b) continue to perform, as deemed necessary, all obligations

arising under the Critical Airline Agreements, including making all payments owing under the

agreements in the ordinary course of business and (c) honor all obligations (whether prepetition

or postpetition) owed under such Critical Airline Agreements pending assumption.

       142.     The airline business is an interdependent industry that relies upon a network of

complex agreements governing virtually all aspects of air travel and airline operations. Without

agreements for coordination between airlines and airline services, efficient service by the airline

                                                  56
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 57 of 94



industry to the traveling public would be virtually impossible. Among other things, these

agreements facilitate cooperation among airlines for such critical activities as making

reservations and transferring passengers, baggage, freight and mail between airlines. Without

these agreements, the Debtors would not be able to provide the efficient service that its

customers—particularly international travelers—have come to expect.

       143.    Certain services under the Critical Airline Agreements, such as the clearinghouse

functions and global reservation services, are the equivalent of industry-wide cooperative

services in that there is no readily available alternative. The clearinghouse functions provide for

the settlement of obligations that are owed among airlines and other travel-related entities that

participate in the clearinghouses. Any failure in the continuity of these relationships may well

result in irreparable harm to the Debtors’ ability to maintain their essential relationships with

their business partners, various clearinghouses, other airlines and certain other business entities

essential to the preservation of the going concern value of the Debtors’ businesses.

       144.    The Debtors are party to multilateral and other agreements with, or administered

by, International Air Transport Association, including the IATA Membership Agreement, the

Interline Traffic Participation Agreement – Passenger, the Multilateral Interline Traffic

Agreement – Passenger, Multilateral Agreements for Passenger and Cargo Interline Charges –

United States, the Air Traffic Conference Interline Traffic Agreement – Passenger and the Air

Traffic Conference Interline Air Cargo Procedures Agreement. The Debtors are also parties to

the Air Transport Association of America membership application/agreement, the ATA Interline

Traffic Agreement – Passenger, the 1995 Amendatory Agreement for the Exchange of

Dishonored Check Data, the ATA Airline Freight Traffic Agreement, the Spec 2000




                                                57
  20-11563          Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                            Pg 58 of 94



Participation Agreement and to numerous bilateral interline agreements with other airlines

relating to ticketing, baggage-handling and other services.

       145.     The Critical Airline Agreements are essential to the Debtors’ ongoing operations

and the Debtors do not have competing suppliers, providers or relationships to replace many of

the vital functions served or benefits provided by the foregoing agreements.

       146.     I believe that the relief requested in the Airline Contracts Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest and facilitates

achieving a successful and smooth transition to chapter 11. Accordingly, on behalf of each the

Debtors, I respectfully submit that the relief requested in the Airline Contracts Motion should be

granted.

           D. Critical Vendors and Suppliers

              ii.     Motion of Debtors for Interim and Final Orders Authorizing (i) Payment of
                      Certain Prepetition Claims of Critical Vendors and Foreign Vendors and (ii)
                      Financial Institutions to Honor and Process Related Checks and Transfers
                      (the “Critical Vendors and Foreign Vendors Motion”).

       147.         The Debtors seek entry of an Interim Order and a Final Order, pursuant to

sections 105(a) and 363(b) of the Bankruptcy Code, the Debtors seek authority to pay, in their

sole discretion and business judgment, some or all of the prepetition obligations of certain

Critical Vendors and Foreign Vendors (defined below). If the requested relief is not granted and

certain necessary trade and other vendors refuse to continue to supply goods and/or services to

the Debtors postpetition, the Debtors may well be unable to properly maintain their fleet, fuel

their planes, or fly certain routes. This disruption to their business, already decimated by a

global pandemic, would be irreversible.

       148.         I believe that if the requested relief is not granted and essential Critical Vendors

and Foreign Vendors (as defined below) refuse to continue to supply goods and services to the

                                                   58
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                         Pg 59 of 94



Debtors postpetition, the Debtors may be unable to continue portions of their operations, thereby

preventing the Debtors from maximizing the value of their estates and substantially harming all

creditors.

        149.     The Debtors operate in a highly specialized, highly regulated and highly

competitive industry. The uniqueness of the airline industry, coupled with the highly regulated

arena in which airlines must operate—airports—leave airlines with few options (if any) when

selecting vendors. Even in those circumstances where more than one vendor can be located to

provide a service, regulations often inhibit an airline’s ability to switch expeditiously from one

supplier of goods or services to another.

        150.   The Debtors purchase goods and services from certain vendors or independent

contractors who are unaffiliated with the Debtors and are, by and large, sole source or limited-

source suppliers without whom the Debtors could not operate or who might be able to obtain (or

have obtained) mechanics’ liens, possessory liens, or similar state law trade liens (the “Trade

Liens”) on property necessary to the Debtors’ ongoing operations (collectively, the “Critical

Vendors”). The Critical Vendors could not be replaced within a reasonable time and on terms as

beneficial to the Debtors as those already in place, or have obtained Trade Liens on property

necessary to the Debtors’ ongoing operations. Many of these limited-source suppliers are in the

unique position of holding a virtual monopoly over the services they provide. Replacement

vendors, even where available, would likely result in higher costs for the Debtors. The Debtors

will benefit from maintaining lower costs of goods and services purchased during the

postpetition period and avoid the severe disruption that would result from a Critical Vendor

refusing to do business with the Debtors. Therefore, it is prudent for the Debtors to pay selected

Critical Vendors some or all of their prepetition claims.


                                                59
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 60 of 94



       151.    Moreover, given the global nature of their services, the Debtors must necessarily

purchase a significant portion of their goods and services from certain vendors or independent

contractors with little to no connection to the United States and who are unaffiliated with the

Debtors. The Debtors estimate that approximately $20 million will need to be paid to Critical

Vendors and Foreign Vendors during the 30 days following the Petition Date. The maximum

amount needed to pay the Vendor Claims and Foreign Vendor Claims will be set forth in a

supplement to this Motion to be filed no later than fourteen (14) days before the hearing on the

Final Order.

       152.    In determining the amount of the Interim Vendor Cap, the Debtors have carefully

reviewed their suppliers to determine, among other things, (a) which suppliers were sole source

or limited source suppliers, without whom the Debtors could not continue to operate without

disruption, (b) which suppliers would be prohibitively expensive to replace, (c) which suppliers

would present an unacceptable risk to the Debtors’ operations should they cease the provision of

truly essential services or supplies, and (d) the extent to which suppliers may be able to obtain or

have obtained trade liens on assets of the Debtors or an administrative expense claim pursuant to

section 503(b)(9) of the Bankruptcy Code. The Debtors then considered the financial condition

of each supplier, where that information was known, including the level of dependence each

supplier has on the Debtors’ continued businesses. After compiling this information, the Debtors

estimated the amount they believe they would be required to pay to ensure the continued supply

of critical goods and services.

       153.    I believe that the relief requested in the Critical Vendors and Foreign Vendors

Motion is in the best interests of the Debtors’ estates, their creditors, and all other parties in

interest and constitutes a critical element in achieving a successful and smooth transition to


                                                60
  20-11563           Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38         Main Document
                                            Pg 61 of 94



chapter 11. The need for the flexibility to pay such claims is particularly acute in the period

immediately following the Petition Date to afford the Debtors, their attorneys and financial

advisors, and other professionals the opportunity to stabilize the businesses in chapter 11. In

light of the foregoing, I believe that payment of Critical Vendor and Foreign Vendor Claims

owed to Critical Vendors and Foreign Vendors will be necessary to preserve operations,

dramatically reduce the financial burden on the Debtors’ estates, maintain goodwill and positive

relationships with all Critical Vendors and Foreign Vendors, and maximize the value of the

Debtors’ assets for the benefit of all stakeholders. Accordingly, on behalf of each the Debtors, I

respectfully submit that the relief requested in the Critical Vendors and Foreign Vendors Motion

should be granted.

              iii.     Debtors’ Motion for an Order (i) Granting Administrative Expense Status to
                       Debtors’ Undisputed Obligations to Vendors Arising from the Postpetition
                       Delivery of Goods Ordered Prepetition, (ii) Authorizing Debtors to Pay Those
                       Obligations in the Ordinary Course of Business and (iii) Authorizing
                       Financial Institutions to Honor and Process Related Checks and Transfers
                       (the “Prepetition Purchase Order Motion”).

       154.      By this Prepetition Purchase Order Motion, Debtors seek entry of an order

authorizing the vendors and suppliers (the “Vendors”) administrative priority status for

undisputed obligations arising from outstanding prepetition purchase orders (the “Prepetition

Purchase Orders”) for parts, inventory, supplies, equipment and other goods (the “Goods”)

delivered after the Petition Date, to pay such obligations in the ordinary course of business, and

to permit all applicable banks and financial institutions to pay all checks presented for the

payment of such obligations.

       155.      In connection with the normal operation of their businesses, the Debtors rely on

numerous Vendors to provide the Debtors with goods for use in the regular operation of the




                                                  61
  20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                           Pg 62 of 94



Debtors’ airline businesses. Goods are generally shipped by Vendors to the Debtors’ primary

maintenance and engineering facilities and then distributed as needed to satellite locations.

       156.     As a consequence of the commencement of these Chapter 11 Cases, the Vendors

may be concerned that Goods purchased before the Petition Date pursuant to the Prepetition

Purchase Orders that are delivered to the Debtors postpetition will render the Vendors general

unsecured creditors of the Debtors’ estates for those shipments. Accordingly, I understand that

the Vendors may refuse to provide Goods to the Debtors (or may recall shipments thereof) unless

the Debtors issue substitute purchase orders postpetition or obtain an order of the Court (i)

providing that all undisputed obligations of the Debtors arising from the postpetition delivery of

Goods subject to Prepetition Purchase Orders are afforded administrative expense priority under

section 503(b) of the Bankruptcy Code and (ii) authorizing the Debtors to satisfy those

obligations in the ordinary course of their businesses.

       157.     I believe that the relief requested herein is necessary for the successful

reorganization of the Debtors’ businesses and will help ensure a continuous supply of materials

indispensable to the Debtors’ operations. If the relief requested is not granted, I am concerned

that the Debtors may be required to expend substantial time and effort to reissue the Prepetition

Purchase Orders or even obtain further relief from the Court to provide the Vendors with the

assurance of such administrative priority, causing disruption to the Debtors’ businesses. This, in

turn, would hamper the prospects of a successful reorganization plan by significantly decreasing

the value of the Debtors’ estates. Accordingly, on behalf of each the Debtors, I respectfully

submit that the relief requested in the Prepetition Purchase Orders Motion should be granted.

              iv.     Debtors’ Motion Pursuant to Sections 105(A) and 546(C) of the Bankruptcy
                      Code for Approval of Procedures for the Treatment of Reclamation Claims
                      (the “Reclamation Motion”).


                                                 62
   20-11563        Doc 20       Filed 07/01/20 Entered 07/01/20 06:23:38                     Main Document
                                              Pg 63 of 94



         158.     Consistent with the normal operation of their businesses, prior to the Petition Date,

the Debtors ordered merchandise from various vendors on varying credit terms. For example,

the Debtors regularly purchase, among other things, equipment, aircraft and engine parts, parts

for ground equipment and other materials that are necessary for their operations. These goods

are typically delivered directly to the Debtors, to their storage facilities or to facilities owned by

third parties. Given the extension of credit by various vendors, the Debtors are perpetually in

possession of goods for which payment had not been made at the time of delivery.

         159.     Upon commencement of a chapter 11 case, reclamation rights are governed by

section 546(c) of the Bankruptcy Code, which provides that sellers who sold goods to debtors in

the ordinary course of the seller’s business may reclaim the goods if: (a) the debtor received the

goods while insolvent within forty-five days before the date of the commencement of the case,

(b) the seller makes a reclamation demand in writing (i) before forty-five days after receipt of the

goods by the debtor or (ii) if the forty-five day period expires after the Petition Date, before

twenty days after the date of commencement of the case9 and (c) the seller is otherwise entitled

to reclamation under applicable state law.

         160.     The Debtors seek authority, pursuant to sections 105(a) and 546(c) of the

Bankruptcy Code, to establish certain procedures for the resolution of reclamation claims against

the Debtors (the “Reclamation Procedures”). I submit that implementation of the Reclamation

Procedures are in the best interests of the Debtors, their estates, creditors and all parties in

interest.    Accordingly, on behalf of each the Debtors, I respectfully submit that the relief

requested in the Reclamation Motion should be granted.

         9
          Notwithstanding the foregoing, a seller of goods that fails to provide notice in the manner described in
section 546(c) “still may assert” an administrative priority claim pursuant to section 503(b)(9) of the Bankruptcy
Code for goods sold to the debtor in the ordinary course of the debtor’s business within 20 days before the date of
the commencement of the case.

                                                         63
  20-11563          Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                             Pg 64 of 94



           E. Cross-Border Matters

               i.      Motion of Debtors for Entry of an Order (i) Authorizing Aerovías de Mexico,
                       S.A. de C.V. to Act as Foreign Representative and (ii) Granting Related Relief
                       (the “Foreign Representative Motion”).

       161.         The Debtors seek entry of an order authorizing Aerovías De Mexico, S.A. de C.V.

to seek recognition of these Chapter 11 Cases in any judicial or other proceedings in any foreign

country, and upon recognition any foreign jurisdiction, seek any other appropriate relief that is

just and proper in furtherance of the protection of the Debtors’ estates.

       162.         The Debtors are headquartered in Mexico, and have substantial business

operations and relationships in Mexico and abroad. In my opinion, authorizing Aerovías De

Mexico, S.A. de C.V. to act as the Foreign Representative in any foreign proceedings pursuant to

section 1505 of the Bankruptcy Code will allow for coordination between these Chapter 11

Cases and any future foreign proceeding, and will provide an effective mechanism to protect and

maximize the value of the Debtors’ assets and estates, which would further the purpose of the

relevant provisions of the Bankruptcy Code. I believe that the relief requested in the Foreign

Representative Motion is in the best interests of the Debtors’ estates, their creditors, and all other

parties in interest and constitutes a critical element in achieving a successful and smooth

transition to chapter 11. Accordingly, on behalf of the Debtors, I respectfully submit that the

Foreign Representative Motion should be granted.

              ii.      Motion of Debtors for Entry of an Order Confirming the Statutory Protections
                       of the Bankruptcy Code (the “Automatic Stay Motion”).
       163.         The Debtors seek entry of an order confirming the application of (i) the automatic

stay provisions of section 362 of the Bankruptcy Code, (ii) the anti-termination and anti-

modification provisions of section 365 of the Bankruptcy Code, (iii) the anti-discrimination

provisions of section 525 of the Bankruptcy Code, and (iv) the anti-transfer provisions of section

541 of the Bankruptcy Code (collectively, the “Statutory Protections”), to facilitate their
                                                    64
   20-11563        Doc 20        Filed 07/01/20 Entered 07/01/20 06:23:38                       Main Document
                                               Pg 65 of 94



commercial dealings during the course of the Chapter 11 Cases with parties who may be

unfamiliar with, are mistaken regarding, or simply ignore the Statutory Protections.

         164.     The Debtors’ business and relationships have resulted in the Debtors having

material creditors both in this country and abroad. The Automatic Stay Motion, by restating the

provisions and protections of the Bankruptcy Code would help protect the Debtors from such

unwitting violations of these crucial Statutory Protections. The granting of the relief requested

will help ensure that (a) the non-debtor parties to unexpired leases and executory contracts with

the Debtors will continue to perform and will not unilaterally terminate their contracts, (b)

creditors do not seize the Debtors’ assets, impose liens or take any other action in violation of the

automatic stay and (c) foreign governmental authorities do not deny, revoke or suspend any

licenses or permits solely because the Debtors are in chapter 11. It also would spare the Debtors

from the burden of commencing adversary proceedings to enforce the protections automatically

provided by the Bankruptcy Code. Consequently, such order will assist the Debtors in effecting

a prompt and orderly reorganization. I believe that the relief requested in the Automatic Stay

Motion is in the best interests of the Debtors’ estates, their creditors, and all other parties in

interest and constitutes a critical element in achieving a successful and smooth transition to

chapter 11. Accordingly, on behalf of the Debtors, I respectfully submit that the relief requested

in the Automatic Stay Motion should be granted.

                                                  IV.
                               Information Required by Local Rule 1007-2

         165.     In accordance with Local Rule 1007-2, the schedules attached hereto provide

certain information related to the Debtors.10



         10
            The information contained this Part IV and the associated schedules attached to this declaration does not
constitute an admission of liability by, nor is it binding on, the Debtors, and the Debtors reserve all rights to assert
                                                           65
   20-11563        Doc 20        Filed 07/01/20 Entered 07/01/20 06:23:38                       Main Document
                                               Pg 66 of 94



         166.     Pursuant to Local Rule 1007-2(a)(3), Schedule 1 hereto lists the names and

addresses of the members of, and attorneys for, any committee organized prior to the Petition

Date and a brief description of the circumstances surrounding the formation of the committee

and the date of its formation.

         167.     Pursuant to Local Rule 1007-2(a)(4), Schedule 2 hereto lists the holders of the

Debtors’ thirty (30) largest unsecured claims on a consolidated basis, excluding claims of

insiders.

         168.     Pursuant to Local Rule 1007-2(a)(5), Schedule 3 hereto lists the holders of the

five (5) largest secured claims against the Debtors on a consolidated basis.

         169.     Pursuant to Local Rule 1007-2(a)(6), Schedule 4 hereto provides a summary of

the (unaudited) consolidated assets and liabilities for the Debtors.

         170.     Pursuant to Local Rule 1007-2(a)(7), Schedule 5 hereto provides the following

information: the number and classes of shares of stock, debentures and other securities of the

Debtors that are publicly held and the number of record holders thereof; and the number and

classes of shares of stock, debentures and other securities of the Debtors that are held by the

Debtors’ directors and officers, and the amounts so held.

         171.     Pursuant to Local Rule 1007-2(a)(8), Schedule 6 hereto describes the Debtors’

property in the possession or custody of any custodian, public officer, mortgagee, pledgee,

assignee of rents, secured creditor, or agent for any such entity, giving the name, address and

telephone number of each such entity and the location of the court in which any proceeding

relating thereto is pending.



                                                                                                           (continued…)
that any debt or claim listed herein is a disputed claim or debt, and to challenge the priority, nature, amount, or status
of any such claim or debt.

                                                           66
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                         Pg 67 of 94



       172.    Pursuant to Local Rule 1007-2(a)(9), Schedule 7 hereto provides a list of the

premises owned, leased, or held under other arrangement from which the Debtors operate their

businesses.

       173.    Pursuant to Local Rule 1007-2(a)(10), Schedule 8 hereto provides the location of

the Debtors’ substantial assets, the location of their books and records, and the nature, location

and value of any assets held by the Debtors outside the territorial limits of the United States.

       174.    Pursuant to Local Rule 1007-2(a)(11), Schedule 9 hereto provides a list of the

nature and present status of each action or proceeding, pending or threatened, against the Debtors

or their property where a judgment against the Debtors or a seizure of their property may be

imminent.

       175.    Pursuant to Local Rule 1007-2(a)(12), Schedule 10 hereto provides a list of the

names of the individuals who comprise the Debtors’ existing senior management, their tenure

with the Debtors, and a brief summary of their relevant responsibilities and experience.

       176.    Pursuant to Local Rule 1007-2(b)(1)-(2)(A), Schedule 11 hereto provides the

estimated amount of weekly payroll to the Debtors’ employees (not including officers, directors,

stockholders and partners) and the estimated amount to be paid to officers, stockholders,

directors, members of any partnerships and financial and business consultants retained by the

Debtors for the thirty (30) day period following the filing of the Debtors’ Chapter 11 Cases as

the Debtors intend to continue to operate their businesses.

       177.    Pursuant to Local Rule 1007-2(b)(3), Schedule 12 hereto provides, for the thirty

(30) day period following the filing of the Chapter 11 Cases, a list of estimated cash receipts and

disbursements, net cash gain or loss, and obligations and receivables expected to accrue that

remain unpaid, other than professional fees.


                                                 67
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38              Main Document
                                         Pg 68 of 94




                                            Conclusion

       178.     This Declaration illustrates the factors that warrant the relief requested in the First

Day Motions. I declare under penalty of perjury that, to the best of my knowledge and after

reasonable inquiry, the foregoing is true and correct.

Executed: June 30, 2020




                                         By:
                                                Ricardo Javier Sánchez Baker
                                                Chief Financial Officer
  20-11563     Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38        Main Document
                                       Pg 69 of 94




                                         Schedule 1

                                        Committees

       Pursuant to Local Bankruptcy Rule 1007-2(a)(3), to the best of the Debtors’ knowledge
and belief there were, prior to the Petition Date, no committees formed to participate in the
Debtors’ ongoing restructuring efforts other than the Ad Hoc Restructuring Committee approved
on June 4, 2020 by Unanimous Resolutions approved by the totality of the members Board of
Directors of Grupo Aeroméxico, S.A.B. de C.V.
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 70 of 94




                                            Schedule 2

           Consolidated List of 30 Largest Unsecured Claims (Excluding Insiders)

        Pursuant to Local Rule 1007-2(a)(4), the following is a list of creditors holding, as of the
Petition Date, the thirty (30) largest, unsecured claims against the Debtors, on a consolidated
basis, excluding claims of insiders as defined in 11 U.S.C. § 101.
                     20-11563          Doc 20           Filed 07/01/20 Entered 07/01/20 06:23:38                              Main Document
                                                                      Pg 71 of 94

       Fill in this information to Identify the case:

    Debtor Name: Grupo Aeroméxico, S.A.B. de C.V. et al.
                                                                                                                                          Check if this is an
    United States Bankruptcy Court for the:         Southern District of New York                                                         amended filing
    Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 30 largest unsecured claims.


   Name of creditor and complete mailing        Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                  and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                           professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                           services, and         or disputed     setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                 Total claim, if       Deduction          Unsecured
                                                                                                                 partially secured     for value of       claim
                                                                                                                                       collateral or
                                                                                                                                       setoff

   1       THE BANK OF NEW YORK MELLON          CONTACT: CORPORATE TR  INTERNATIONAL                                                                        $411,355,556.00
           ATTN: CORPORATE TR ADMIN             ADMIN                  ISSUANCE 2020
           240 GREENWICH STREET                 PHONE: 212-815-8273
           FLOOR 7 EAST                         FAX: 212-815-5875
           NEW YORK, NY 10286                   MIGUEL.BARRIOS@BNYMELL
                                                ON.COMJULIE.HOFFMAN-
                                                RAMOS@BNYMELLON.COM
                                                PETER.BAUMGAERTNER@HK
                                                LAW.COM

   2       AEROPUERTO INTERNACIONAL DE          CONTACT: FRANCISCO         TRADE PAYABLE                                                                     $61,950,676.00
           LA CIUDAD                            PARDO
           DE MEXICO SA DE CV                   PHONE: 52 (55) 2482-2424
           AV CAPITAN CARLOS LEON SN            FPARDO@AICM.COM.MX
           PENON DE LOS BANOS,
           VENUSTIANO CARRANZA
           CDMX 15620 MEXICO
   3       BANCO BILBAO VIZCAYA                 CONTACT: GENERAL           GUARANTEE                                                                         $25,719,330.00
           ARGENTARIA, S.A.                     COUNSEL                    HERMES
           AV PASEO DE LA REFORMA 243           PHONE: 34 91 537 79 54
           COLONIA CUAUHTEMOC,                  MARIA.ZOTES@BBVA.COM ;
           DELEGACION CUAUHTEMOC                ECA.STRUCTURING@BBVA.C
           DISTRITO FEDERAL 06500 MEXICO        OM

   4       HSBC MEXICO SA                       CONTACT: GENERAL           GUARANTEE EXIM                                                                    $17,035,285.00
           PASEO DE LA REFORMA 347, 18TH        COUNSEL                    BANK
           FL                                   PHONE: 52 (55) 5721-5978
           COL. CUAUHTEMOC                      CECILIA.STETA@HSBC.COM.
           MEXICO CITY 06500                    MX
           MEXICO




Official Form 204          Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 1
                    20-11563        Doc 20
                                      Filed 07/01/20 Entered 07/01/20 06:23:38 Main Document
  Debtor: Grupo Aeroméxico, S.A.B. de C.V. et al.   Pg 72 of 94  Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                      services, and         or disputed     setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if       Deduction          Unsecured
                                                                                                            partially secured     for value of       claim
                                                                                                                                  collateral or
                                                                                                                                  setoff

   5    AEROPUERTOS Y SERVICIOS            CONTACT: ROSA MARIA        TRADE PAYABLE                                                                     $16,184,197.00
        AUXILIARES                         DAVILA MORALES
        AV 602 NO 161                      PHONE: 52 (55) 5133 1000
        SAN JUAN DE ARAGON                 MAM.COMERCIAL@ASA.GO
        VENUSTIANO CARRANZA                B.MX
        CDMX 15620 MEXICO
   6    TESORERIA DE LA FEDERACION         CONTACT: JORGE             TAXES                                                                             $14,882,399.00
        DOMICILIO CONOCIDO                 ARMENDARIZ JIMENEZ
        DISTRITO FEDERAL                   PHONE: 618 118 7017
        CDMX                               JARMEND@IMT.MX
        MEXICO MEXICO
   7    WORLD FUEL SERVICES                CONTACT: JUAN PINTO        TRADE PAYABLE                                                                     $10,344,391.00
        AVENIDA LIBERTAD 1405 OF 1302      PHONE: 569 322689200
        VINA DEL MAR 1111111               JPINTO@WFSCORP.COM
        BRASIL
   8    GENERAL ELECTRIC                   CONTACT: ALAN FRETWELL     TRADE PAYABLE                                                                      $9,189,203.00
        3135 EASTON TURNPIKE               PHONE: 513-479-9428
        FAIRFIELD, CT 06828                ALAN.FRETWELL@GE.COM
   9    PANASONIC AVIONICS                 CONTACT: JOSE MARTINEZ     TRADE PAYABLE                                                                      $8,324,902.00
        CORPORATION                        PHONE: 949-462-1943
        3303 MONTE VILLA PARKWAY           JOSER.MARTINEZ@PANASO
        BOTHELL, WA 98021                  NIC.AERO
   10   BANCO BILBAO VIZCAYA               CONTACT: GENERAL           SHORT TERM LOAN                                                                    $7,943,114.00
        ARGENTARIA, S.A.                   COUNSEL
        NIEDERLASSUNG DEUTSCHLAND          MARIA.ZOTES@BBVA.COM ;
        NEUE MAINZER STRASSE 28            ECA.STRUCTURING@BBVA.C
        60311 FRANKFURT AM MAIN            OM
        GERMANY
   11   CREDIT AGRICOLE CORPORATE AND      CONTACT: THOMAS JEAN   TRADE PAYABLE                                                                          $6,404,527.00
        INVESTMENT BANK TOKYO BRANCH       PHONE: 12 122617067
        1 9 2 HIGASHI SHIMBASHI            THOMAS.JEAN@CA-CIB.COM
        TOKYO
        MINATO KU 1050021 JAPAN

   12   BOEING                             CONTACT: ERIKA ZAVALA   TRADE PAYABLE                                                                         $5,684,079.00
        100 N RIVERSIDE PLAZA MC 5003-     PHONE: 52 8125595386
        4549                               SALES.MEXICO@BOEINGDIST
        CHICAGO, IL 60606                  RIBUTION.COM
   13   AEROPUERTO DE GUADALAJARA SA       CONTACT: DANIEL OSVALDO TRADE PAYABLE                                                                         $5,211,109.00
        DE CV                              ARELLANO
        AV SOLIDARIDAD IBEROAMERICANA      PHONE: 3336714582
        KM 17 12                           DARELLANOS@AEROPUERTO
        TLAJOMULCO DE ZUNIGA               SGAP.COM.MX
        JALISCO
        TLAJOMULCO DE ZUNIGA 45659
        MEXICO
   14   NORDIC AVIATION CAPITAL            CONTACT: MIKE FITZGERALD   TRADE PAYABLE                                                                      $5,160,868.00
        ATTN: CHIEF CONTRACT OFFICER       PHONE: 45 7651 1200
        STRATUSVEJ 12                      NAC@NAC.DK
        BILLUND 7190
        DENMARK




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 2
                    20-11563        Doc 20
                                      Filed 07/01/20 Entered 07/01/20 06:23:38 Main Document
  Debtor: Grupo Aeroméxico, S.A.B. de C.V. et al.   Pg 73 of 94  Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,    Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                      professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                      services, and         or disputed     setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if       Deduction          Unsecured
                                                                                                            partially secured     for value of       claim
                                                                                                                                  collateral or
                                                                                                                                  setoff

   15   AEROPUERTO DE MONTERREY SA         CONTACT: ABIGAIL CAMPOS    TRADE PAYABLE                                                                      $5,058,384.00
        DE CV                              MEDINA
        DOM CONOCIDO CARR MIGUEL           PHONE: 52 81 8625.4300
        ALEMAN SN                          ACAMPOS@OMA.AERO
        CENTRO DE APODACA NUEVO LEON
        MEXICO
        NUEVO LEON
        MONTERREY 66600 MEXICO
   16   HSBC BANK USA, N.A.                CONTACT: DANIELA           GUARANTEE EXIM                                                                     $5,045,129.00
        ATTN: DANIELA ALVARADO             ALVARADO                   BANK
        AILEEN CHUA                        PHONE: 212-252-2482
        452 FIFTH AVENUE                   DANIELA.ALVARADO@US.HS
        NEW YORK, NY 20018                 BC.COM ;
                                           AILEEN.L.CHUA@US.HSBC.C
                                           OM ;
                                           CARLA.G.CAMPO@US.HSBC.
                                           COM
   17   CITIBANK, NA                       CONTACT: PAUL JOSEPH       GUARANTEE EXIM                                                                     $4,829,251.00
        ATTN: PAUL JOSEPH                  PHONE: 813-604-4724        BANK
        3800 CITIGROUP CENTER DRIVE        PAUL.O.JOSEPH@CITI.COM
        TAMPA, FL 33610
   18   SMBC AVIATION CAPITAL LIMITED      CONTACT: FEDERICO          TRADE PAYABLE                                                                      $4,468,777.00
        IFSC HOUSE IFSC DIBLIN 1 IRELAND   PASCUAL
        DUBLIN                             PHONE: 353 1 859 9000
        DUBLIN                             FEDERICO.PASCUAL@SMBC.
        IRLANDA IRELAND                    AERO
   19   IBM CAPITAL MEXICO 1 S DE RL DE    CONTACT: JOSE RAMON        LONG TERM LOAN                                                                     $4,367,664.00
        CV                                 GARCIA
        ATTN: JOSE RAMON GARCIA            PHONE: 5270 3095
        ALFONSO NAPOLES GANDARA 3111       RASTUDIL@MX1.IBM.COM
        PENA BLANCA SANTA FE
        CIUDAD DE MEXICO 01210 MEXICO

   20   CELESTIAL AVIATION TRADING         CONTACT: FIONA CONNOLLY    TRADE PAYABLE                                                                      $4,334,100.00
        AVIATION HOUSE SHANON              PHONE: 353 61706684
        SHANNON                            FIONA.CONNOLLY@GECAS.C
        IRELAND IRELAND                    OM

   21   ASOCIACION SINDICAL DE PILOTOS     CONTACT: ARTURO            UNION                                                                              $3,375,738.00
        AVIADORES                          MALIACHI
        PALOMAS 110 1ER PISO REFORMA       ARTURO.MALIACHI@ASPA.O
        SOCIAL                             RG.MX
        CDMX, MIGUEL HIDALGO, 11650
        11650
        MEXICO
   22   AIR LEASE CORPORATION              CONTACT: CHIEF FINANCIAL   TRADE PAYABLE                                                                      $3,228,871.00
        2000 AVENUE OF THE STARS 1000N     OFFICER
        CALIFORNIA                         PHONE: 310-553-0555
        LOS ANGELES, CA 90067              INFO@AIRLEASECORP.COM
   23   GRUPO TELVISTA SA DE CV            CONTACT: KAREN ARRIAGA  TRADE PAYABLE                                                                         $2,409,986.00
        BLV AGUA CALENTE 11606             PHONE: 5130 0600
        AVIACION TIJUANA                   KAREN_ARRIAGA@TELVISTA.
        BAJA CALIFORNIA                    COM
        TIJUANA 22420 MEXICO




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 3
                    20-11563        Doc 20
                                      Filed 07/01/20 Entered 07/01/20 06:23:38 Main Document
  Debtor: Grupo Aeroméxico, S.A.B. de C.V. et al.   Pg 74 of 94  Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,   Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of      (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if       Deduction          Unsecured
                                                                                                           partially secured     for value of       claim
                                                                                                                                 collateral or
                                                                                                                                 setoff

   24   SABRE GROUP INC                    CONTACT: CHRIS POWERS     TRADE PAYABLE                                                                      $2,400,000.00
        3150 SABRE DRIVE                   PHONE: 817-584-0887
        MAIL DROP 8510 SOUTHL              CHRIS.POWERS@SABRE.CO
        CHICAGO, IL 60693                  M
   25   MTU MAINTENANCE                    CONTACT: MAREK FRIEDRICH TRADE PAYABLE                                                                       $2,309,021.00
        STRAWINWINSHYLAAN 1639,            PHONE: 31 (0) 207052592
        1077XX                             MAREK.FRIEDRICH@MTU-
        AMSTERDAM                          LEASE-SERVICES.COM
        NETHERLANDS
   26   WILMINGTON TRUST COMPANY           CONTACT: CHIEF FINANCIAL TRADE PAYABLE                                                                       $2,161,899.00
        345 MAIN ST                        OFFICER
        ONE M&T PLAZA                      PHONE: 302-651-1000
        7TH FLOOR                          RRITROVATO@WILMINGTON
        BUFFALO, NY 14203                  TRUST.COM
   27   AEROPUERTO DE CANCUN SA DE CV      CONTACT: ALICIA ISABEL    TRADE PAYABLE                                                                      $2,076,290.00
        KM 22 CARR CANCUNCHETUMAL          GUZMAN CORTES
        MUNICIPIO BENITO JUAREZ            PHONE: 52-99-8848-7200
        QUINTANA ROO                       AGUZMAN@ASUR.COM.MX
        CANCUN 77500 MEXICO

   28   ORACLE DE MEXICO SA DE CV          CONTACT: YUGLAL KUMAR     TRADE PAYABLE                                                                      $1,813,758.00
        MONTES URALES 470 PB               PHONE: 553 300 6913
        LOMAS DE CHAPULTEPEC               YUGLAL.KUMAR@ORACLE.C
        MIGUEL HIDALGO                     OM
        CDMX 11710 MEXICO
   29   ENTSERV ENTERPRISE SERVICES        CONTACT: ELIZABETH     TRADE PAYABLE                                                                         $1,680,744.00
        MEXICO S DE RL DE CV               MORENO
        AV PROLONGACION PASEO DE LA        PHONE: 703-245-9700
        REFORMA 700                        ELIZABETH.MORENO@DXC.C
        LOMAS DE SANTA FE, ALVARO          OM
        OBREGON
        CDMX 1210 MEXICO
   30   US DEPARTMENT OF                   CONTACT: MICHELLE         TRADE PAYABLE                                                                      $1,616,478.00
        TRANSPORTATION FAA                 LEISSNER
        6500 S MACARTHUR BOULEVARD         PHONE: 405-954-9559
        6500 S MACARTHUR BOULEVARD         FAX: 202-267-3227
        OKLAHOMA, OK 73169                 9-AMC-AMZ-OVERFLIGHT-
                                           FEES@FAA.GOV




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                  Page 4
      20-11563      Doc 20         Filed 07/01/20 Entered 07/01/20 06:23:38               Main Document
                                                 Pg 75 of 94




                                                 Schedule 3

                     Consolidated List of Holders of Five largest Secured Claims

        Pursuant to Local Rule 1007-2(a)(5), to the best of the Debtors’ knowledge, belief, and
 understanding, the following chart lists the creditors holding, as of the Commencement Date, the
 five (5) largest secured, non-contingent claims against the Debtors, on a consolidated basis,
 excluding claims of insiders as defined in 11 U.S.C. § 101.

                                               Name, telephone number and
                                            complete mailing address, including
                                                                                                        Type of
No.              Name of Creditor             zip code, of employee, agent, or     Amount of Claim
                                                                                                       Collateral
                                            department of creditor familiar with
                                                claim who may be contacted
                                           Deutsche Bank Trust Company
                                           Americas
                                           Trust & Agency Services
        Deutsche Bank Trust Company                                                                  Amex
1
        Americas
                                           60 Wall St, MS NYC60-1630               $268,775,558.00
                                                                                                     Receivables
                                           New York, NY 10286
                                           deisilania.gomes@db.com
                                           Phone: 212-250-9170
                                           Deutsche Bank México, SA F/1748
                                           PEDREGAL 24 20
                                           Address Number 24
                                           Bdg Unit 20, Molino del Rey
                                                                                                     VMC
2       Deutsche Bank México, SA F/1748    Miguel Hidalgo                          $235,251,130
                                                                                                     Receivables
                                           Ciudad de México 11040
                                           Mexico
                                           alonso.rojas@db.com
                                           Phone: 52-81-5000-0200
                                           Crédit Agricole Corporate &
                                           Investment Bank, Tokyo Branch
                                           ATTN Agency & Middle Office
        Crédit Agricole Corporate &        1-9-2, Higashi-Shimbashi,
3
        Investment Bank, Tokyo Branch
                                                                                   $132,213,208      Fleet
                                           Minato-ku
                                           Tokyo 105-0021
                                           Japan
                                           Fax: 8134-580-5331
                                           Natixis, New York Branch
                                           Attn Urs Fishcer/Hanna Beckles/
                                           Yazmin Vasconez/Connie Moy
4       Natixis, New York Branch                                                   $126,089,077      Fleet
                                           1251 Ave Of The Americas, 5th Fl
                                           New York, Ny 10020
                                           adminagency@us.natixis.com
                                           Sumitomo Mitsui Banking
                                           Corporation, New York Branch
        Sumitomo Mitsui Banking            Attention: Shawn Powers
5                                                                                  $119,037,001      Fleet
        Corporation                        277 Park Avenue
                                           New York, NY 10172
                                           Fax: 212-918-1633
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                         Pg 76 of 94




                                            Schedule 4

                     Condensed Consolidated Balance Sheet (Unaudited)
                                  as of March 31, 2020

        Pursuant to Local Rule 1007-2(a)(6), the following are estimates of the Debtors’ total
assets and liabilities on a consolidated basis. The following financial data is the latest available
information and reflects the Debtors’ financial condition, as consolidated among affiliated
Debtors and non-Debtors as of March 31, 2020.

        The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. The Debtors reserve all rights to assert that any debt or claim included
herein is a disputed claim or debt, and to challenge the priority, nature, amount, or status of any
such claim or debt.

         On a consolidated basis, the total value of the Debtors’ assets is approximately
Ps121,669,120,000 (approximately $5,180,782,000) and the total amount of the Debtors’
liabilities is approximately Ps.116,636,525,000 (approximately $4,966,490,000), in each case as
consolidated among affiliated Debtors and non-Debtors.
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                        Pg 77 of 94




                                          Schedule 5

                                   The Debtors’ Securities

        Pursuant to Local Rule 1007-2(a)(7), the following describes Debtors’ publicly held
classes of shares of stock, debentures and other securities.

                                Common Stock of Grupo Aeroméxico

        Grupo Aeroméxico has a sole series of common stock. As of April 29, 2020, the date of
Grupo Aeroméxico’s last Shareholders Meeting, the share capital was comprised of 682,119,793
registered ordinary shares, with no nominal value, corresponding 5,000 shares to the fixed part.
The Company is listed on the Mexican Stock Exchange.

                               Senior Notes issued by Aerovias

       In January 2020, Aerovias issued Senior Notes in the United States of America under
Rule 144 A of the Securities Act of 1933 of the United States of America and outside that
country under Regulation S of the Securities Act, at a fixed rate of 7%, for an amount of $400
million and with maturity in February 2025. The Notes are guaranteed by Grupo Aeroméxico
and they are listed on the Republic of Singapore Stock Exchange.
  20-11563      Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                        Pg 78 of 94




                                           Schedule 6

                      Debtors’ Property Not in the Debtor’s Possession

       Local Rule 1007-2(a)(8) requires the Debtors to list property that is in the possession or
custody of any custodian, public officer, mortgagee, pledgee, assignee of rents, secured creditor
or agent for any such entity.

        Certain property of the Debtors is likely to be in the possession of various other persons,
including maintenance providers, shippers, common carriers, materialmen, custodians, public
officers, mortgagees, pledges, assignees of rents, joint venturers, secured creditors, or agents.
Through these arrangements, the Debtors’ ownership interest is not affected. In light of the
movement of this property, providing a comprehensive list of the persons or entities in
possession of the property, their addresses and telephone numbers, and the location of any court
proceeding affecting such property would be impractical.
  20-11563           Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38                     Main Document
                                             Pg 79 of 94




                                                           Schedule 7

        Pursuant to Local Rule 1007-2(a)(9), the following lists the property or premises owned,
leased or held under other arrangement from which the Debtors operate their business.


                                                   Owned Property

                                                                                             Zip
          Debtor                   Street Address                    City        State              Country
                                                                                            Code

                         N/A



                                                   Leased Property

                                                                                             Zip
          Debtor                   Street Address                    City        State              Country
                                                                                            Code
                          Boulevard a la fuerza Aerea, La
                          Lima, CORTES AEROPUERTO
                                                                 Cortes de     San Pedro
 Aerolitoral, S.A.        RAMON VILLEDA MORALES,                                            21101   Honduras
                                                                 Honduras      Sula
                          OFICINA DE AEROMÉXICO
                          AIRLINES
                          Antigua Carretera a San Pedro KM
 Aerolitoral, S.A.                                               Torreon       Coahuila     27016   México
                          9 NUM 188

                                                                 Ciudad del
 Aerolitoral, S.A.        Avenida Avición 31 S/N                               Campeche     24190   México
                                                                 Carmen

                          Avenida López Portillo S/N
 Aerolitoral, S.A.                                               Campeche      Campeche     24070   México
                          ,Aviación

                          Boulevard Adolfo López Mateos
 Aerolitoral, S.A.                                               Tampico       Tamaulipas   89339   México
                          1001

                          Boulevard de las naciones, Plan de
 Aerolitoral, S.A.                                               Acapulco      Guerrero     39931   México
                          los amates S/N


 Aerolitoral, S.A.        Boulevard Juan Pablo II Num 14         Chihuahua     Chihuahua    31390   México


                                                                 San Luis      San Luis
 Aerolitoral, S.A.        Carretera a Matehuala KM 9.5                                      78341   México
                                                                 Potosí        Potosí

                          Carretera a Navolato y KM 5            Culiacan
 Aerolitoral, S.A.                                                             Sinaloa      80130   México
                          Bachihualato                           Rosales

                          Carretera Antigua Minatitlán -
 Aerolitoral, S.A.                                               Cosolecaque   Veracruz     96340   México
                          Coatzacoalcos KM 22.5

                          Carretera Ciudad Victoria KM 9
 Aerolitoral, S.A.                                               Matamoros     Tamaulipas   87560   México
                          S/N

                          Carretera Costera Pinotera Salina      Santa María
 Aerolitoral, S.A.                                                             Oaxaca       70980   México
                          Cruz KM237                             Huatulco
20-11563            Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38                        Main Document
                                            Pg 80 of 94




                                                                                               Zip
         Debtor                   Street Address                  City          State                  Country
                                                                                              Code
                                                              Tequisquiapa
Aerolitoral, S.A.        Carretera estatal 200                               Queretaro        76270    México
                                                              n


Aerolitoral, S.A.        Carretera Federal Dos Montes         Villahermosa   Tabasco          86280    México


                         Carretera Federal México-Puebla
Aerolitoral, S.A.                                             Huejotzingo    Puebla           74160    México
                         KM 91.5


Aerolitoral, S.A.        Carretera Internacional al sur S/N   Mazatlán       Sinaloa          82269    México


                                                              Ciudad
Aerolitoral, S.A.        Carretera Internacional KM1840                      Sonora           85000    México
                                                              Obregon

                         Carretera Los Mochis-
Aerolitoral, S.A.                                             Los Mochis     Sinaloa          81360    México
                         Topolobampo KM 12.5

                         Carretera Manzanill--Barra de
Aerolitoral, S.A.                                             Manzanillo     Colima           281219   México
                         Navidad KM 42


Aerolitoral, S.A.        Carretera Mérida-Uman S/N            Mérida         Yucatán          97295    México


                         Carretera Mesa de Andrade KM                        Baja
Aerolitoral, S.A.                                             Mexicali                        21600    México
                         23.5                                                california

                         Carretera Nacional a Acapulco
Aerolitoral, S.A.                                             Zihuatanejo    Guerrero         40880    México
                         Desviación S/N

                                                              Ciudad
Aerolitoral, S.A.        Carretera Panamericana KM18.5                       Chihuahua        32690    México
                                                              Juarez

                         Carretera Panamericana KM22.         Aguascalient   Aguascalient
Aerolitoral, S.A.                                                                             20340    México
                         Ejido Buena Vista de Peñuelas        es             es

                         Carretera Panorámica Zacatecas
Aerolitoral, S.A.                                             Zacatecas      Zacatecas        98500    México
                         Fresnillo KM 24

                                                              Nuevo
Aerolitoral, S.A.        Carretera Piedra Negra KM 5                         Tamaulipas       88020    México
                                                              Laredo

                         Carretera Reynosa- Matamoros KM
Aerolitoral, S.A.                                             Reynosa        Tamaulipas       88780    México
                         83 S/N
                                                              Tapachula de
                         Carretera Tapachula- Puerto
Aerolitoral, S.A.                                             Cordova y      Chiapas          30830    México
                         Madero KM 18.5
                                                              Ordoñez
                                                                             Baja
Aerolitoral, S.A.        Carretera Transpeninsular KM 13      La Paz                          23201    México
                                                                             california Sur

                                                              San Jose del   Baja
Aerolitoral, S.A.        Carretera Transpeninsular KM 43.5                                    23420    México
                                                              Cabo           california Sur

                         Carretera Veracruz- Xalapa KM
Aerolitoral, S.A.                                             Veracruz       Veracruz         91698    México
                         13.5
                         KM 25 Carretera Durango- Gomez
Aerolitoral, S.A.        Palacio Colonia General Lázaro       Durango        Durango          34305    México
                         Cárdenas
20-11563            Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38                      Main Document
                                            Pg 81 of 94




                                                                                             Zip
         Debtor                   Street Address                   City         State                Country
                                                                                            Code

Aerolitoral, S.A.        KM 55 Carretera Silao-Leon            Silao         Guanajuato     36270    México


                                                               Puerto
Aerolitoral, S.A.        KM 7.5 Carretera a Tepic                            Jalisco        48311    México
                                                               Vallarta

                         KM 7.5 Carretera Puerto Angel-        Santa Cruz
Aerolitoral, S.A.                                                            Oaxaca         71230    México
                         Salina Cruz S/N                       Xoxocotlan

                         KM12.48 Tramo carretero Vergel        Chiapa de
Aerolitoral, S.A.                                                            Chiapas        29176    México
                         Aeropuerto                            Corzo

                         KM27 Carretera Morelía -              Alvaro
Aerolitoral, S.A.                                                            Michoacán      58920    México
                         Zinapécuaro                           Obregón
                         Km 11 carretera norte, Aeropuerto
Aerolitoral, S.A.        Internacional Augusto Cesar           Managua       Managua        11072    Nicaragua
                         Sandino, Managua, Nicaragua
                         Terminal de Pasajeros, local 1-49B.
                         AIESMOARG. Carretera a
                                                               San Luis
Aerolitoral, S.A.        Compalapa KM42. San Luis Talpa,                     De la Paz      813      El Salvador
                                                               Talpa
                         Departamento de La Paz, El
                         Salvador.

Aerolitoral, S.A.        2538 World Gateway Place              Detroit       MI             48242    USA


                                                               Salt Lake
Aerolitoral, S.A.        3624 West 510 North                                 UT             84116    USA
                                                               City

                         9800 AIRPORT BLVD                     SAN
Aerolitoral, S.A.                                                            TEXAS          78216    USA
                         TERMINAL A                            ANTONIO

                         Austin Bergstrom Interanational
Aerolitoral, S.A.                                              AUSTIN        TEXAS          78719    USA
                         Airport. 3600 Presidential Blvd

                         DFW Int Airport Terminal D room
Aerolitoral, S.A.                                              Dallas        TX             75261    USA
                         D17L375
                         Edificio AA2000 - 3rd floor suite
Aerovías de México,      304 "A" - (B1802EZE) Aeropuerto
                                                               Ezeiza        Buenos Aires   1802     Argentina
S.A. de C.V.             Ezeiza - Pcia. de Buenos Aires -
                         República Argentina
                         AEROMÉXICO - ROD. HELIO
                         SMITH S/N - TERMINAL 1 -
Aerovías de México,
                         SALA111 - ASA C - CUMBICA -           Guarulhos     Sao Paulo      3051     Brasil
S.A. de C.V.
                         GUARULHOS - SP-SÃO PAULO
                         - 07190-972
Aerovías de México,                                                                         H4Y
                         975 Romeo Vachon N. Suite 241 A       Dorval        QC                      Canada
S.A. de C.V.                                                                                1H1

Aerovías de México,      Lester B. Pearson Int'l Airport                                    L5P
                                                               Mississauga   ON                      Canada
S.A. de C.V.             Terminal 3, AT level, unit K334                                    1B2
                         Room C.3113.05 International
Aerovías de México,      Terminal Building, Vancouver                        British        V7B
                                                               RICHMOND                              Canada
S.A. de C.V.             International Airport, 3211 Grant                   Columbia       0A4
                         McConachie Way,
                         AEROMÉXICO , ROTONDA
                         PONIENTE, CUARTO NIVEL                              Region
Aerovías de México,                                                                         902000
                         S/N, AEROPUERTO                       Pudahuel      Metropolitan            Chile
S.A. de C.V.                                                                                0
                         INTERNACIONAL A.M.B,                                a
                         SANTIAGO DE CHILE.
20-11563          Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38                      Main Document
                                          Pg 82 of 94




                                                                                           Zip
        Debtor                  Street Address                  City          State                Country
                                                                                          Code
Aerovías de México,    EL GOLF 40 PISO 12 COMUNA                                          755000
                                                            SANTIAGO       SANTIAGO                CHILE
S.A. de C.V.           DE LAS CONDES                                                      0
                       Aeropuerto El Dorado Entrada 6
Aerovías de México,
                       Segundo piso Entrada Aerolíneas      Fontibon       Bogota         110911   Colombia
S.A. de C.V.
                       Oficina BO14
                       AEROPUERTO
                       INTERNACIONAL JOSE MARIA
Aerovías de México,
                       CORDOVA PRIMER PISO                  Rio Negro      Antioquia      54047    Colombia
S.A. de C.V.
                       OFICINA BO3A (RIONEGRO -
                       Antioquia) Colombia.
                       AEROPUERTO
                       INTERNACIONAL JUAN
Aerovías de México,                                         Provincia de
                       SANTAMARIA . OFICINA DE                             Alajuela       10107    Costa Rica
S.A. de C.V.                                                Alajuela
                       AEROMÉXICO . SAN JOSE,
                       COSTA RICA
                       Av Rancho Boyeros S/N ala
Aerovías de México,    derecha oficinas de aerolíneas
                                                            Habana         Habana         10800    Cuba
S.A. de C.V.           Aeropueto Internacional Jose Martí
                       terminal 3 sección 2 sala b
Aerovías de México,    CALLE 23 N°.64 ESQ P PLAZA
                                                            HABANA         HABANA         10400    CUBA
S.A. de C.V.           DE LA REVOLUCION
                       Oficina PO Box 11336, Terminal
Aerovías de México,    Sur tercer piso Aeropuerto           Santo          Santo                   Dominican
                                                                                          11336
S.A. de C.V.           International Las Americas, Santo    Domingo        Domingo                 Republic
                       Domingo, República Dominicana
                       Aeropuerto Mariscal Sucere
Aerovías de México,
                       Tababela S/N Via Yaruqui 3er piso    Tababela       Quito          170907   Ecuador
S.A. de C.V.
                       Oficinas Companias de Aviacion
                       CALLE Y COLONIA LA                                                          EL
Aerovías de México,                                         SAN            SAN
                       MASCOTA EDIF. 13G LOCAL                                            1101     SALVADO
S.A. de C.V.                                                SALVADOR       SALVADOR
                       NUM 3                                                                       R
Aerovías de México,    Aeroport Charlles De Gaulle,
                                                            Roissy         France         95700    France
S.A. de C.V.           Terminal 2E
                       Aeropuerto Internacional La
Aerovías de México,    Aurora, oficina ET-4-28, 9 avenida
                                                            Guatemala      Guatemala      1013     Guatemala
S.A. de C.V.           14-75 zona 13 Guatemala,
                       Guatemala 01013
                       Aeroméxico Office, N433,
Aerovías de México,                                                                       282-
                       Passenger terminal 1, Nairta         Narita City    Chiba                   Japan
S.A. de C.V.                                                                              0011
                       international airport,
Aerovías de México,
                       Cancún-Chetumal KM 22                Cancún         Quintana Roo   77565    México
S.A. de C.V.

Aerovías de México,    Carretera Aeropuerto Meza de Otay                   Baja
                                                            Tijuana                       22435    México
S.A. de C.V.           S/N                                                 California

Aerovías de México,
                       Carretera Bahia de Kino KM 9.5       Hermosillo     Sonora         83220    México
S.A. de C.V.

Aerovías de México,    Carretera Guadalajara.Chapala
                                                            Gaudalajara    Jalisco        45659    México
S.A. de C.V.           KM17.5

Aerovías de México,
                       Carretera Miguel Alemán KM 24        Apodaca        Nuevo León     66600    México
S.A. de C.V.

Aerovías de México,    Terminal 3, Amsterdam Airport
                                                            Schiphol       Holland        1118     Netherlands
S.A. de C.V.           Schiphol, Vertrekpassage 1, 240
20-11563          Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38                     Main Document
                                          Pg 83 of 94




                                                                                          Zip
        Debtor                  Street Address                   City           State            Country
                                                                                         Code
                       AVENIDA ELMER FAUCETT
                       S/N AEROPUERTO
Aerovías de México,    INTERNACIONAL JORGE
                                                             Callao        Perú          7031    Perú
S.A. de C.V.           CHAVEZ CALLAO PERU
                       OFICINA 255 MEZANINE
                       NORTE
                       Aeroméxico office, 4th floor, 2805-
Aerovías de México,
                       3, Terminal 2, 446, Je2terminal-      Incheon                     22382   South Korea
S.A. de C.V.
                       daero, Jung-gu
                       Aeropuerto Adolfo Suárez Madrid-
Aerovías de México,
                       Barajas                               Barajas       Spain         28042   Spain
S.A. de C.V.
                       Terminal 1. Oficina 42138
                       Aeropuerto Josep Tarradellas
Aerovías de México,    Barcelona – El Prat                   El pratt de
                                                                           Catalonia     8820    Spain
S.A. de C.V.           Terminal T1, Dique Sur, Planta 2,     Llobregat
                       Oficina 00311S20125
Aerovías de México,    Terminal 4, Room 2499M,                                           TW6
                                                             Hounslow      England               UK
S.A. de C.V.           Heathrow Airport, Hounslow                                        3XZ

Aerovías de México,    17801 International Blvd                            WASHINGT
                                                             SEATTLE                     98158   USA
S.A. de C.V.           TICKETING LEVEL DOOR 5669                           ON

Aerovías de México,    3100 North TERMINAL RD Suite
                                                             HOUSTON       TEXAS         77032   USA
S.A. de C.V.           146.7

Aerovías de México,                                                        CALIFORNI
                       5175 E. Clinton Way Ste 125           FRESNO                      93727   USA
S.A. de C.V.                                                               A

Aerovías de México,    6900 Airport Blvd West Suite B #      SACRAMEN      CALIFORNI
                                                                                         95837   USA
S.A. de C.V.           107                                   TO            A

Aerovías de México,
                       8400 Peña Blvd, unit 492102           Denver        CO            80249   USA
S.A. de C.V.

Aerovías de México,
                       9300 Jeff Fuqua Blvd. Suite 1783      Orlando       FL            32827   USA
S.A. de C.V.

Aerovías de México,
                       JFK IAT Terminal 4 room 262.080       Jamaica       NY            11430   USA
S.A. de C.V.

Aerovías de México,    Los Angeles International Airport -   LOS           CALIFORNI
                                                                                         90045   USA
S.A. de C.V.           200 World Way - Terminal 2            ANGELES       A

Aerovías de México,    Mcarran International Airport T-3 ,
                                                             LAS VEGAS     NEVADA        89111   USA
S.A. de C.V.           5757 Wayne Newton blvd

Aerovías de México,    Miami International Airport
                                                             Miami         Fl            33299   USA
S.A. de C.V.           Concourse H 2nd floor

Aerovías de México,    O'hare Int'l Airport Terminal 5,
                                                             Chicago       IL            60666   USA
S.A. de C.V.           room UL-132A
                                                             SAN
Aerovías de México,    San Francisco International Airpot                  CALIFORNI
                                                             FRANCISC                    94128   USA
S.A. de C.V.           room 1-2-14D                                        A
                                                             O
Aerovias Empresa de    AEROPUERTO ABELARDO L.                              Baja Calif.
                                                             Tijuana                     22300   México
Cargo, S.A. de C.V.    RODRIGUEZ TIJUANA                                   Norte
                       AEROPUERTO DE SAN LUIS
Aerovias Empresa de                                          San Luis      San Luis
                       POTOSÍ CARRETERA A                                                78430   México
Cargo, S.A. de C.V.                                          Potosi        Potosi
                       MATEHUALA KM 9.5 COL.
20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                         Pg 84 of 94




                                                                                 Zip
       Debtor                Street Address            City         State               Country
                                                                                Code
                       SOLEDAD DE GRACIANO
                       SANCHEZ

                       AEROPUERTO
                       INTERNACIONAL ABRAHAM
Aerovias Empresa de
                       GONZALEZ CALLE              Cd. Juarez    Chihuahua      32690   México
Cargo, S.A. de C.V.
                       CARRETERA PANAMERICANA
                       KM 18.5. COLONIA FEDERAL
                       AEROPUERTO
Aerovias Empresa de    INTERNACIONAL CD. DEL       Cd. Del
                                                                 Campeche       24190   México
Cargo, S.A. de C.V.    CARMEN ANTIGUA TERMINAL     Carmen
                       AEREA COLONIA AVIACION
                       AEROPUERTO
                       INTERNACIONAL DE
                       ACAPULCO "JUAN N.
Aerovias Empresa de
                       ALVAREZ" ENTRE AVIACIÓN     Acapulco      Guerrero       39931   México
Cargo, S.A. de C.V.
                       GENERAL Y COMISIÓN DEL
                       AGUA COL. PLAN DE LOS
                       AMATES
                       AEROPUERTO
Aerovias Empresa de    INTERNACIONAL DE CANCÚN
                                                   Cancún        Quintana Roo   77565   México
Cargo, S.A. de C.V.    KM. 22 CARRETERA CANCÚN-
                       CHETUMAL
                       AEROPUERTO
                       INTERNACIONAL DE
                       CHIHUAHUA GRAL. ROBERTO
Aerovias Empresa de    FIERRO VILLALOBOS
                                                   Chihuahua     Chihuahua      31390   México
Cargo, S.A. de C.V.    BOULEVARD JUAN PABLO II
                       S/N KM 14.5 AEROPUERTO
                       INTERNACIONAL GRAL.
                       ROBERTO FIERRO V.
                       AEROPUERTO
Aerovias Empresa de    INTERNACIONAL DE
                                                   Cozumel       Quintana Roo   77600   México
Cargo, S.A. de C.V.    COZUMEL S/N COLONIA ZONA
                       FEDERAL
                       AEROPUERTO
                       INTERNACIONAL DE
Aerovias Empresa de    GUADALAJARA CARRETERA
                                                   Guadalajara   Jalisco        45659   México
Cargo, S.A. de C.V.    GUADALAJARA - CHAPALA
                       KM 17.5 S/N COLONIA
                       TLAJOMULCO DE ZUÑIGA
                       AEROPUERTO
                       INTERNACIONAL DE
                       TAPACHULA. CARRETERA A
Aerovias Empresa de
                       PUERTO MADERO KM18.5 COL.   Tapachula     Chiapas        30830   México
Cargo, S.A. de C.V.
                       AEROPUERTO
                       INTERNACIONAL DE
                       TAPACHULA
                       AEROPUERTO
                       INTERNACIONAL DE
Aerovias Empresa de
                       XOXOCOTLAN CARRETERA        Oaxaca        Oaxaca         68130   México
Cargo, S.A. de C.V.
                       OAXACA –PUERTO ANGEL KM
                       6.5 COL. XOXOCOTLAN
                       AEROPUERTO
Aerovias Empresa de
                       INTERNACIONAL DE            Zihuatanejo   Guerrero       40880   México
Cargo, S.A. de C.V.
                       ZIHUATANEJO
                       AEROPUERTO
                       INTERNACIONAL FRANCISCO
Aerovias Empresa de
                       SARAVIA ANTIGUA             Torreon       Coahuila       27050   México
Cargo, S.A. de C.V.
                       CARRETERA A SAN PEDRO KM
                       9
20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38                 Main Document
                                         Pg 85 of 94




                                                                                     Zip
       Debtor                 Street Address              City          State               Country
                                                                                    Code
                       AEROPUERTO
                       INTERNACIONAL GENERAL
Aerovias Empresa de    RAFAEL BUELNA CARR.
                                                      Mazatlan       Sinaloa        82080   México
Cargo, S.A. de C.V.    INTERNACIONAL KM 17 AL
                       SUR MAZATLÁN, SINALOA CP
                       82080
                       AEROPUERTO
                       INTERNACIONAL GENERAL
Aerovias Empresa de
                       GUADALUPE VICTORIA KM          Durango        Durango        34304   México
Cargo, S.A. de C.V.
                       15.5 AUTOPISTA DURANGO-
                       GOMEZ PALACIOS
                       AEROPUERTO
                       INTERNACIONAL GENERAL
                       IGNACIO PESQUEIRA
Aerovias Empresa de
                       BOULEVARD GARCIA               Hermosillo     Sonora         83220   México
Cargo, S.A. de C.V.
                       MORALES S/N COLONIA LA
                       MANGA CARRETERA BAHIA
                       KINO KM 9.5
                       AEROPUERTO
                       INTERNACIONAL GENERAL
Aerovias Empresa de    MARIANO ESCOBEDO CARRE.
                                                      Apodaca        Nuevo Leon     66600   México
Cargo, S.A. de C.V.    MIGUEL ALEMAN KM 24 ZONA
                       DE CARGA AEROMÉXICO
                       CARGO APODACA
                       AEROPUERTO
                       INTERNACIONAL GRAL.
Aerovias Empresa de    MANUEL MARQUEZ DE LEON                        Baja Calif.
                                                      La Paz                        23089   México
Cargo, S.A. de C.V.    KM 13 CARRETERA                               Sur
                       TRANSPENINSULAR COL.
                       CHAMETLA
                       AEROPUERTO
                       INTERNACIONAL GUSTAVO
Aerovias Empresa de                                   Puerto
                       DIAZ ORDAZ COLONIA: VILLA                     Jalisco        48354   México
Cargo, S.A. de C.V.                                   Vallarta
                       LAS FLORES CP 48354 PUERTO
                       VALLARTA, JALISCO
                       AEROPUERTO
Aerovias Empresa de    INTERNACIONAL HERIBERTO
                                                      Veracruz       Veracruz       91698   México
Cargo, S.A. de C.V.    JARA CORONA S/N COL. LAS
                       BAJADAS
                       AEROPUERTO
                       INTERNACIONAL LIC. JESÚS
Aerovias Empresa de    TERAN PEREDO DOMICILIO         Aguascalient   Aguascalient
                                                                                    20340   México
Cargo, S.A. de C.V.    CONOCIDO COL. EL CEDAZO        es             es
                       EJIDO DE PEÑUELAS C.P. 20340
                       AGUASCALIENTES, AGS.
                       AEROPUERTO
                       INTERNACIONAL LUCIO
Aerovias Empresa de
                       BLANCO, CARRETERA              Reynosa        Tamaulipas     88788   México
Cargo, S.A. de C.V.
                       MATAMOROS MAZATLAN KM
                       86 COL. NUEVO AMANECER
                       AEROPUERTO
Aerovias Empresa de
                       INTERNACIONAL MANUEL           Merida         Yucatan        97288   México
Cargo, S.A. de C.V.
                       CRECENCIO REJON MÉRIDA
                       AEROPUERTO
                       INTERNACIONAL
Aerovias Empresa de    QUETZALCOATL CARRETERA         Nuevo
                                                                     Tamaulipas     88295   México
Cargo, S.A. de C.V.    AL AEROPUERTO KM 12.5 COL.     Laredo
                       ENRIQUE CARDENAS
                       GONZALEZ
                       AEROPUERTO
                       INTERNACIONAL RODOLFO
Aerovias Empresa de
                       SANCHEZ TABOADA CARR.          Mexicali       Baja Calif     21600   México
Cargo, S.A. de C.V.
                       MESA DE ANDRADE KM. 23.5
                       S/NCOL. MARIANO ABASOLO.
20-11563          Doc 20   Filed 07/01/20 Entered 07/01/20 06:23:38                 Main Document
                                         Pg 86 of 94




                                                                                     Zip
       Debtor                 Street Address               City          State              Country
                                                                                    Code
                       AEROPUERTO
                       INTERNACIONAL SERVANDO
Aerovias Empresa de
                       CANALES CARRETERA               Matamoros      Tamaulipas    87300   México
Cargo, S.A. de C.V.
                       VICTORIA KM 9 COL. EJIDO
                       TIJERITA
                       AEROPUERTO
Aerovias Empresa de    INTERNACIONAL, CAPITAN.
                                                       Villahermosa   Tabasco       86280   México
Cargo, S.A. de C.V.    CARLOS ROVIROSA PEREZ
                       COL. POBLADO DOS MONTES
                       AEROPUERTO NACIONAL DE
                       CANTICAS MTT Y QTZ.
Aerovias Empresa de
                       CARRETERA ANTIGUA A             Minatitlan     Veracruz      96340   México
Cargo, S.A. de C.V.
                       MINATITLÁN KM 21.5
                       COLONIA CANTICAS
                       ALMACEN FISCAL No. 16, AV
Aerovias Empresa de
                       602 S/N, COL PEÑON DE LOS       CDMX           CDMX          15620   México
Cargo, S.A. de C.V.
                       BAÑOS
                       AUTOPISTA MEX-QRO KM
                       200+700 LOC.4 FRACC. SAN
Aerovias Empresa de
                       ISISDRO MIRANDA,                Queretaro      Queretaro     76240   México
Cargo, S.A. de C.V.
                       MUNICIPIO EL MARQUÉS QRO
                       C.P. 76240
                       AV. GUSTAVO BAZ No. 142
Aerovias Empresa de    COL. BELLAVISTA,
                                                       Tlalnepantla   EDO MEX       54080   México
Cargo, S.A. de C.V.    TLALNEPANTLA DE BAZ
                       ESTADO DE MEXICO
                       AV. LÓPEZ MATEOS 240
Aerovias Empresa de
                       LOCAL E, COL. SAN ROMAN         Campeche       Campeche      24040   México
Cargo, S.A. de C.V.
                       CP 24040 CAMPECHE
                       BOULEVARD ADOLFO LOPEZ
Aerovias Empresa de
                       MATEOS # 1001 COL.              Tampico        Tamaulipas    89339   México
Cargo, S.A. de C.V.
                       AEROPUERTO
                       BOULEVARD HERMANOS
Aerovias Empresa de
                       SERDAN 337 COL. AQUILES         Puebla         Puebla        72140   México
Cargo, S.A. de C.V.
                       SERDAN
                       CARRETERA NAVOLATO KM
Aerovias Empresa de    4.5 INTERIOR DE
                                                       Culiacan       Sinaloa       80130   México
Cargo, S.A. de C.V.    AEROPUERTO COL.
                       BACHIGUALATO
Aerovias Empresa de    CARRETERA SILAO-LEON KM
                                                       Silao          Guanajuato    36270   México
Cargo, S.A. de C.V.    5.5 COLONIA NUEVO MEXICO
                       DIRECCION OFICINA CENTRO:
                       CALLE MUZQUIZ 477 - C
Aerovias Empresa de    PONIENTE (entre Xicotencatl y
                                                       Saltillo       Coahuila      25000   México
Cargo, S.A. de C.V.    Acuña)
                       ZONA CENTRO CP. 25000
                       SALTILLO COAHUILA
                       Dirección:BLVD. MIGUEL
Aerovias Empresa de
                       ALEMAN VALDES NUM. 210          Toluca         Edo de Mex    50209   México
Cargo, S.A. de C.V.
                       LOCAL C
                       OFICINA EN APTO EN
                       OPERACIÓN AEROPUERTO
Aerovias Empresa de    INTERNACIONAL DE LOS            San Jose del   Baja Calif.
                                                                                    23400   México
Cargo, S.A. de C.V.    CABOS CARRETERA                 Cabo           Sur
                       TRANSPENINSULAR KM 43.5
                       SAN JOSÉ DEL CABO
                       PROLONGACIÓN 5ª NTE. PTE.
Aerovias Empresa de                                    Tuxtla
                       No.3088 ESQ. CHANCALA. COL.                    Chiapas       29023   México
Cargo, S.A. de C.V.                                    Gutierrez
                       CALICHAL.
20-11563          Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38             Main Document
                                          Pg 87 of 94




                                                                                  Zip
       Debtor                  Street Address              City     State                Country
                                                                                 Code
                       SUCURSAL T1, AV TEXCOCO
                       S/N ESQ. FRANCISCO
Aerovias Empresa de
                       SARABIA, COL PEÑON DE LOS        CDMX      CDMX           15520   México
Cargo, S.A. de C.V.
                       BAÑOS. DEL VENUSTIANO
                       CARRANZA
                       TAMAULIPAS No. 466 NORTE
Aerovias Empresa de    ENTRE MORELOS Y YAQUI            Ciudad
                                                                  Sonora         85059   México
Cargo, S.A. de C.V.    COL. NORTE CENTRO DE LA          Obregon
                       CIUDAD
                       TERMINAL DE CARGA T2,
Aerovias Empresa de    HANGAR D, ZONA DE
                                                        CDMX      CDMX           15620   México
Cargo, S.A. de C.V.    HANGARES DE LA TERMINAL
                       2 DEL AICM
Aerovias Empresa de                                               Massachusett
                       152 Harborside dr BLDG # 56 E.   Boston                   02128   USA
Cargo, S.A. de C.V.                                               s
  20-11563      Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38            Main Document
                                         Pg 88 of 94




                                            Schedule 8

                       Location of Debtors’ Assets, Books, and Records

        Pursuant to Local Rule 1007-2(a)(10), the following lists the location of the Debtors’
substantial assets, and the location of their books and records, and the nature, location, and value
of any assets held by the Debtors outside the territorial limits of the United States.

                            Location of Debtors’ Substantial Assets

        Within the United States, the Debtors have fixed assets valued at approximately $58,000.

                                       Books and Records

       The Debtors’ books and records are located at Mexico City, Mexico.

                           Debtors’ Assets Outside the United States

       The Debtors, together with their non-Debtor affiliates, have significant fixed assets
worldwide of approximately $3.269 billion, chiefly in the form of aircraft and equipment,
including significant fixed assets held outside the United States through their direct and indirect
subsidiaries, with significant fixed assets in Mexico.
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                        Pg 89 of 94




                                           Schedule 9

                                           Litigation

       Pursuant to Local Rule 1007-2(a)(11), the Debtors do not believe that there are actions or
proceedings, pending or threatened, in which a judgment against the Debtors or a seizure of their
property is imminent.
     20-11563     Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38               Main Document
                                          Pg 90 of 94




                                              Schedule 10

                                       Senior Management

       Pursuant to Local Rule 1007-2(a)(12), the following provides the names of the
individuals who comprise the Debtors’ existing senior management, a description of their tenure
with the Debtors, and a brief summary of their relevant responsibilities and experience.

      Name          Title             Tenure     Overview of Experience and Responsibilities
                                      (Years)

1.    Andrés        Chief Executive      16      Mr. Conesa has been a member of the board of directors and
      Conesa        Officer                      the chief executive officer since 2005. Mr. Conesa is also a
      Labastida                                  member of Aeroméxico’s board of directors. Currently, Mr.
                                                 Conesa is member of the board of directors of Sempra
                                                 Energy. Prior to joining us, he was the chairman and
                                                 member of Cintra’s board of directors. He has also been a
                                                 member of the Board of Governors of IATA and a member
                                                 of the board of directors of ALTA, SkyTeam, Aeromexpress,
                                                 CECAM and SEAT. He has also held various government
                                                 positions in Mexico, including general director of financial
                                                 planning for the Ministry of Finance and Public Credit and
                                                 head of the Public Credit Unit (Unidad de Crédito Público)
                                                 of the same Ministry from 2003 to 2004, general director of
                                                 international financial affairs for the Ministry of Finance and
                                                 Public Credit from 1998 to 2000 and chief of staff of the
                                                 assistant secretary for finance and public credit from 1997 to
                                                 1998. Mr. Conesa holds a bachelor’s degree in economics
                                                 from the Instituto Tecnológico Autónomo de México, or
                                                 ITAM, and a PhD in economics from the Massachusetts
                                                 Institute of Technology. Mr. Conesa has received a
                                                 Fulbright Scholarship and a MacArthur Fellowship. In 1997,
                                                 he was awarded the Banamex Prize for Economics in the
                                                 Doctorate Level Category.
     20-11563     Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                          Pg 91 of 94




2.    Ricardo       Chief Financial   14    Mr. Sánchez Baker is the Chief Financial Officer of Grupo
      Javier        Officer                 Aeroméxico S.A.B. de C.V. and has held several positions
      Sánchez                               within the company since 2006. Mr. Sánchez Baker has also
      Baker                                 served as advisor of the chief executive officer and director
                                            of revenue management. He has been the chairman of the
                                            board of directors of the SABRE Corporation, member of the
                                            SEAT Technical Committee and member of the
                                            Aeromexpress CECAM and PLM board of directors. He has
                                            also held various positions within the Federal Public
                                            Administration (Administración Pública Federal), including
                                            deputy director general of public debt for the Ministry of
                                            Finance and Public Credit on 2003 and 2005. Mr. Sánchez
                                            Baker holds a bachelor’s degree in economics from the
                                            Universidad Iberoamericana, a diploma in finance from the
                                            ITAM and a masters and PhD in economics from the
                                            University of California, Los Angeles.


3.    Sergio        Chief of Legal    10    Mr. Allard is the chief of legal affairs and institutional
      Alfonso       Affairs and             relations officer, a member of the board of directors of
      Allard        Institutional           Aeroméxico and has held several positions at the company
      Barroso       Relations               since 2010, including executive commercial director. Mr.
                    Officer                 Allard has more than 31 years of experience in the airline
                                            industry. Before joining us, he was the director of
                                            commercial affairs, or CCO, at Spanair and corporate
                                            director of commercial affairs at Grupo Mexicana for over
                                            19 years. Mr. Allard holds a bachelor’s degree in actuarial
                                            science from the Universidad Nacional Autónoma de México
                                            and a master’s degree in finance engineering and economics
                                            from the Universidad La Salle.
4.    Andres        Chief Digital     6     Mr. Castañeda has been the chief digital and customer
      Castañeda     and Customer            experience officer since 2014. Mr. Castañeda has over 8
      Ochoa         Experience              years of experience in the airline industry. Prior to this role,
                    Officer                 he worked as chief operations officer at Clarus Digital and
                                            communications manager at Unilever México. He holds a
                                            bachelor’s degree in finance from ITESM.
     20-11563     Doc 20    Filed 07/01/20 Entered 07/01/20 06:23:38        Main Document
                                          Pg 92 of 94




5.    Rosa          Executive Vice    3     Ms. Garza is the Executive Vice President of Human
      Angélica      President of            Resources, responsible for the acquisition, management and
      Garza         Human                   development of talent. Throughout her career she has held
      Sánchez       Resources               key roles in companies such as PepsiCo where she was
                                            senior director of Human Resources Mexico and, more
                                            recently, Organizational Development for Latin America.
                                            Prior to this she served as Director of Human Resources of
                                            Microsoft Mexico.        Ms. Garza holds a degree in
                                            Organizational Psychology from ITESM and has an MBA.

6.    Claudia       Senior Vice       13    Ms. Cervantes is the senior vice president of legal and
      Angélica      President of            compliance. She has over 24 years of experience as a
      Cervantes     Legal and               litigating attorney and in the aviation industry at
      Muñoz         Compliance              Aeroméxico. Ms. Cervantes holds a bachelor’s degree from
                                            the Universidad La Salle; a Major in Civil Law from the
                                            Universidad Panamericana and a Management Development
                                            Program (D-1) from IPADE Business School.
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38          Main Document
                                        Pg 93 of 94




                                         Schedule 11

                                            Payroll

        Pursuant to Local Rule 1007-2(b)(1)-(2)(A) and (C), the following provides the estimated
amount of weekly payroll to the Debtors’ employees (not including officers, directors, and
stockholders) and the estimated amount to be paid to officers, stockholders, directors and
financial and business consultants retained by the Debtors for the 30-day period following the
Petition Date.

Payments to Employees (Not Including         $16,260,780
Officers, Directors and Stockholders)
Payments to Officers, Stockholders, and      $999,066
Directors
Payments to Financial and Business           $0
Consultants
  20-11563     Doc 20     Filed 07/01/20 Entered 07/01/20 06:23:38           Main Document
                                        Pg 94 of 94




                                          Schedule 12

    Cash Receipts and Disbursements, Net Cash Gain or Loss, Unpaid Obligations and
                                     Receivables

       Pursuant to Local Rule 1007-2(b)(3), the following provides, for the 30-day period
following the Petition Date, the estimated cash receipts and disbursements, net cash gain or loss,
and obligations and receivables expected to accrue that remain unpaid, other than professional
fees.

Cash Receipts                                                              $105 million
Cash Disbursements                                                         $125 million
Net Cash Loss                                                               $20 million
Unpaid Obligations                                                         $308 million
Uncollected Receivables                                                   $87.5 million
